Exhibit 10.4

Execution Version

 

 

 

SECURITY AGREEMENT

made by

LRI HOLDINGS, INC.

LOGAN’S ROADHOUSE, INC.

and

the subsidiary signatories hereto

in favor of

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Collateral Agent

Dated as of October 15, 2015

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  DEFINED TERMS      2   

1.1

  Definitions      2   

1.2

  Other Definitional Provisions      7   

SECTION 2.

  INTENTIONALLY OMITTED      7   

SECTION 3.

  GRANT OF SECURITY INTEREST      7   

SECTION 4.

  REPRESENTATIONS AND WARRANTIES      8   

4.1

  Title; No Other Liens      8   

4.2

  Perfected Second Priority Liens      9   

4.3

  Jurisdiction of Organization; Chief Executive Office      9   

4.4

  Inventory and Equipment      9   

4.5

  Farm Products      9   

4.6

  Investment Property      9   

4.7

  Receivables      10   

4.8

  Material Contracts      10   

4.9

  Intellectual Property      11   

4.10

  Commercial Tort Claims      11   

SECTION 5.

  COVENANTS      12   

5.1

  Delivery of Instruments, Certificated Securities and Chattel Paper      12   

5.2

  Maintenance of Insurance      12   

5.3

  Maintenance of Perfected Security Interest; Further Documentation      12   

5.4

  Changes in Name, etc      13   

5.5

  Notices      13   

5.6

  Investment Property      13   

5.7

  [Intentionally Omitted]      14   

5.8

  Material Contracts      14   

5.9

  Intellectual Property      14   

5.10

  Commercial Tort Claims      16   

5.11

  Deposit Accounts      16   

5.12

  Securities Accounts      17   

SECTION 6.

  REMEDIAL PROVISIONS      17   

6.1

  Certain Matters Relating to Receivables      17   

6.2

  Communications with Obligors; Grantors Remain Liable      17   

6.3

  Pledged Stock      18   

6.4

  Proceeds to be Turned Over To Collateral Agent      19   

6.5

  Application of Proceeds      19   

6.6

  Code and Other Remedies      19   

6.7

  Registration Rights      20   

6.8

  Subordination      21   

6.9

  Deficiency      21   

 

i



--------------------------------------------------------------------------------

SECTION 7.

  THE COLLATERAL AGENT      21   

7.1

  Collateral Agent’s Appointment as Attorney-in-Fact, etc      21   

7.2

  Duty of Collateral Agent      22   

7.3

  Authorization of Financing Statements      23   

7.4

  Authority of Collateral Agent      23   

7.5

  Protections of Collateral Agent      23   

SECTION 8.

  MISCELLANEOUS      24   

8.1

  Amendments in Writing      24   

8.2

  Notices      24   

8.3

  No Waiver by Course of Conduct; Cumulative Remedies      24   

8.4

  Enforcement Expenses; Indemnification      24   

8.5

  Successors and Assigns      25   

8.6

  [Intentionally Omitted]      25   

8.7

  Counterparts      25   

8.8

  Severability      25   

8.9

  Section Headings      25   

8.10

  Integration      25   

8.11

  GOVERNING LAW      25   

8.12

  Submission To Jurisdiction; Waivers      25   

8.13

  Acknowledgements      26   

8.14

  Additional Grantors      26   

8.15

  Releases      26   

8.16

  WAIVER OF JURY TRIAL      26   

8.17

  Intercreditor Agreement      26   

SCHEDULES

 

Schedule 1   Investment Property Schedule 2   Perfection Matters Schedule 3  
Jurisdictions of Organization and Chief Executive Offices Schedule 4   Inventory
and Equipment Locations Schedule 5   Intellectual Property Schedule 6  
Commodity Accounts Schedule 7   Deposit Accounts Schedule 8   Securities
Accounts

 

 

ii



--------------------------------------------------------------------------------

SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of October 15, 2015, made by each of the
signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors”), in favor of Wells Fargo Bank,
National Association, as Collateral Agent (in such capacity, the “Collateral
Agent”) for the Secured Parties referred to below.

W I T N E S S E T H:

WHEREAS, pursuant to that certain Indenture, dated as of October 4, 2010 (as
amended, supplemented or otherwise modified from time to time, the “2010
Indenture”), among Roadhouse Financing Inc., a Delaware corporation (which was
subsequently merged with and into Logan’s Roadhouse, Inc., a Tennessee
corporation, with Logan’s Roadhouse, Inc. continuing as the surviving
corporation) (the “Company”), Roadhouse Merger Inc., a Delaware corporation
(which was subsequently merged with and into LRI Holdings, Inc., a Delaware
corporation, with LRI Holdings, Inc. continuing as the surviving corporation)
(“Holdings”), the Subsidiary Guarantors party thereto (as defined therein),
Wells Fargo Bank National Association, as trustee and the Collateral Agent, the
Company issued 10.75% Senior Secured Notes due 2017 (the “10.75% Senior Secured
Notes”);

WHEREAS, pursuant to the 2010 Indenture, the Company, Holdings and the
Subsidiary Guarantors party to the 2010 Indenture entered into a Security
Agreement, dated as of October 4, 2010, as amended (the “2010 Security
Agreement”);

WHEREAS, pursuant to the 2010 Indenture, certain Holders (as defined in the 2010
Indenture) of the 10.75% Senior Secured Notes have elected to transfer their
beneficial interests in the 10.75% Senior Secured Notes (the “Existing Notes”),
and the Company has agreed to accept the Existing Notes from the Holders and
issue to such Holders new notes (as further described in the Indenture defined
below, the “Notes”), issued pursuant to the Indenture dated as of October 15,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Indenture”), among the Company, Holdings, the Subsidiary Guarantors party
thereto, Wells Fargo Bank National Association, as trustee (the “Trustee”) and
the Collateral Agent;

WHEREAS, the Company and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
issuance of the Notes;

WHEREAS, upon execution and delivery of the Indenture, Holdings and each
Subsidiary Guarantor will guarantee the Secured Obligations (as defined below)
under the Indenture; and

WHEREAS, it is a condition precedent to the issuance of the Notes that the
Grantors shall have executed and delivered this Agreement (or an accession,
assumption, supplement or joinder hereto) to the Collateral Agent in order to
grant a security interest in favor of the Collateral Agent for the ratable
benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration the receipt of which is hereby acknowledged, each Grantor hereby
agrees, or by execution and delivery of an accession, assumption, supplement or
joinder hereto shall be deemed to agree, with the Collateral Agent, for the
ratable benefit of the Secured Parties, as follows:



--------------------------------------------------------------------------------

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Indenture and used herein shall have the meanings given to them in the
Indenture, and the following terms are used herein as defined in the New York
UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort Claims,
Documents, Equipment, Farm Products, Fixtures, General Intangibles, Instruments,
Inventory, Letter-of-Credit Rights and Supporting Obligations. The following
terms shall have the following meanings:

“Agreement”: this Security Agreement, as the same may be amended, supplemented
or otherwise modified from time to time, including by execution and delivery of
a Joinder Agreement in the form of Annex 1 hereto.

“Collateral”: as defined in Section 3.

“Collateral Account”: any collateral account established by the Collateral Agent
as provided in Section 6.1 or 6.4.

“Commodity Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, all commodity
contracts from time to time carried in such Commodity Accounts, and all value,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
commodity contracts, including, as of the Original Closing Date, any of the
foregoing referred to in Schedule 6.

“Commodity Account Control Agreement”: as defined in Section 5.12(b).

“Company Obligations”: any principal, interest, penalties, fees, premiums (if
any), indemnifications, reimbursements, guarantees and other liabilities payable
by the Company under and pursuant to the terms of the Notes, the Indenture and
the Collateral Documents, in each case, whether now or hereafter existing,
renewed or restructured, whether or not from time to time decreased or
extinguished and later increased, created or incurred, whether or not arising on
or after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding (including post-filing and
post-petition interest, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding).

“Copyrights”: (i) all copyrights arising under the laws of the United States,
whether registered or unregistered and whether published or unpublished
(including, without limitation, as of the Original Closing Date those listed in
Schedule 5), all registrations and recordings thereof, and all applications in
connection therewith, including, without limitation, all registrations,
recordings and applications in the United States Copyright Office, and (ii) the
right to obtain all renewals thereof.

“Copyright Licenses”: any written agreement, naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 5), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

“Credit Agreement Obligations”: as defined in the Indenture.

“Current Premises”: as defined in the definition of “Excluded Property.”

 

2



--------------------------------------------------------------------------------

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution,
including, as of the Original Closing Date, any of the foregoing referred to in
Schedule 7.

“Deposit Account Control Agreement”: as defined in Section 5.11(a).

“Excluded Deposit Account”: as defined in Section 5.11(a).

“Excluded Other Accounts”: as defined in Section 5.11(a).

“Excluded Property”: with respect to the Company or any Grantor, any of the
following:

(i) assets (including vehicles) covered by a certificate of title or ownership
title to the extent that a Lien therein cannot be perfected by the filing of
Uniform Commercial Code financing statements in the jurisdictions of
organization of the Company or the applicable Guarantor;

(ii) any Letter-Of-Credit Rights to the extent applicable law requires the
application of the proceeds of a drawing of such Letter of Credit for a
specified purpose;

(iii)  (A)(1) any Capital Stock of a Foreign Subsidiary or Foreign Subsidiary
Holding Company in excess of 66% of the issued and outstanding Capital Stock of
such Foreign Subsidiary or Foreign Subsidiary Holding Company and (2) any issued
and outstanding Capital Stock of any Foreign Subsidiary that is not a first tier
Wholly Owned Subsidiary, (B) any Capital Stock of any non Wholly Owned
Subsidiary owned on or acquired after the Issue Date if the pledge of such
Capital Stock would violate any applicable law or regulation or an enforceable
contractual obligation binding on or relating to such Capital Stock and (C) any
interests held by the Company or any Restricted Subsidiary in any not-for-profit
entity or fund or in any real estate investment trust;

(iv) any right, title or interest in any license from a non-affiliate to which
the Company or any Guarantor is a party or any of their respective right, title
or interest under such license to the extent such license grants a license to
the Company or Guarantor, as applicable, to use any copyrights; trademarks,
patents or other forms of intellectual property and prohibits the grant of a
security interest therein to secure the Secured Obligations;

(v) any right, title or interest in any license, contract or agreement to which
the Company or any Guarantor is a party or any of their respective right, title
or interest thereunder to the extent, but only to the extent, that a transfer of
which is not permitted by applicable law or a grant thereof would violate the
terms of such license, contract or agreement to which the Company or any
Guarantor is a party, or result in a breach of the terms of, or constitute a
default under, or result in the abandonment, invalidation or unenforceability
of, any such license, contract or agreement (other than to the extent that any
such term would be rendered ineffective pursuant to Section 9-406(d), 9-407(a),
9-408 or 9-409 of the Uniform Commercial Code or any other applicable law or
regulation (including Title 11 of the United States Code); provided that,
immediately upon the ineffectiveness, lapse or termination of any such
provision, this shall no longer constitute Excluded Property;

 

3



--------------------------------------------------------------------------------

(vi) any assets to the extent that, and for so long as, granting a security
interest therein would violate applicable law or regulation or an enforceable
contractual obligation (after giving effect to Section 9-406(d), 9-407(a), 9-408
or 9-409 of the Uniform Commercial Code and other applicable law) binding (A) on
assets acquired after the Issue Date that existed at the time of the acquisition
thereof and was not created or made binding on such assets in contemplation or
in connection with the acquisition of such assets and (B) on any assets owned on
the Issue Date or acquired after the Issue Date that are subject to a Permitted
Lien specified in clauses (10) and (22) of the definition of “Permitted Liens”
under the Indenture; provided that, immediately upon the ineffectiveness, lapse
or termination of any such provision, this shall no longer constitute Excluded
Property;

(vii) any Equipment or other asset that is subject to a purchase money lien or a
Capitalized Lease Obligation, in each case, as permitted by the Indenture, if
the contract or other agreement in which such Lien is granted (or the
documentation providing for such Capitalized Lease Obligation) prohibits or
requires the consent of any person (other than the Company or the applicable
Guarantor) as a condition to the creation of any other security interest on such
Equipment or other asset and, in each case, such prohibition or requirement is
permitted by the Indenture;

(viii) leasehold interests in real property;

(ix) owned real property other than the After-Acquired Threshold Premises, any
Sub-Threshold Properties selected by the Company pursuant to Section 10.05 of
the Indenture and the properties listed on Schedule 1 to the Indenture as of the
Original Closing Date (the “Current Premises”); and

(x) any interest in alcoholic beverage inventory;

provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to above and
such Proceeds shall not constitute “Excluded Property” (unless such Proceeds,
substitutions or replacements would constitute Excluded Property referred to
above).

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with the
Indenture, its Note Guarantee and the Collateral Documents, in each case whether
on account of guarantee obligations, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Collateral Agent or to any Secured
Party that are required to be paid by such Guarantor pursuant to the Indenture).

“Infringe”: as defined in Section 4.9(c).

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, arising under United States laws,
including, without limitation, the Copyrights, the Copyright Licenses, the
Patents, the Patent Licenses, the Trademarks and the Trademark Licenses, and all
rights to sue at law or in equity for any Infringement thereof, including the
right to receive all proceeds and damages therefrom.

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
Holdings or any of its Subsidiaries.

 

4



--------------------------------------------------------------------------------

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
Excluded Property) excluded from the definition of “Pledged Stock” and
(ii) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Stock.

“Issuers”: the collective reference to each issuer of any Investment Property.

“Material Contracts”: the contracts and agreements to which any Grantor is a
party for which breach, non-performance, cancellation or failure to renew would
reasonably be expected to have a Material Adverse Effect as the same may be
amended, supplemented or otherwise modified from time to time, including,
without limitation, (i) all rights of any Grantor to receive moneys due and to
become due to it thereunder or in connection therewith, (ii) all rights of any
Grantor to damages arising thereunder and (iii) all rights of any Grantor to
perform and to exercise all remedies thereunder.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Obligor”: as defined in Section 5.11(b).

“Original Closing Date”: October 4, 2010

“Patents”: (i) all letters patent of the United States, all reissues and
extensions thereof, including, without limitation, as of the Original Closing
Date any of the foregoing referred to in Schedule 5, (ii) all applications for
letters patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof, including, without limitation,
as of the Original Closing Date any of the foregoing referred to in Schedule 5,
and (iii) all rights to obtain any reissues, extensions or renewals of the
foregoing.

“Patent License”: any written agreement, providing for the grant by or to any
Grantor of any right to manufacture, have manufactured, use or sell (directly or
indirectly) any invention covered in whole or in part by a Patent, including,
without limitation, as of the Original Closing Date any of the foregoing
referred to in Schedule 5.

“Pledged Account Bank”: as defined in Section 5.11(a).

“Pledged Notes”: as of the Original Closing Date all promissory notes listed on
Schedule 1 to the 2010 Security Agreement, all Intercompany Notes at any time
issued to any Grantor and all other promissory notes issued to or held by any
Grantor (other than promissory notes issued in connection with extensions of
trade credit by any Grantor in the ordinary course of business).

“Pledged Stock”: as of the Original Closing Date the shares of Capital Stock
listed on Schedule 1 to the 2010 Security Agreement, together with any other
shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect, other
than Excluded Property.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

5



--------------------------------------------------------------------------------

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

“Rule 3-16 Excluded Property”: any Capital Stock of the Company or any
Subsidiary of the Company to the extent that the pledge of such Capital Stock
results in the Company or such Subsidiary being required to file separate
financial statements of the Company or such Subsidiary with the SEC (or any
other governmental agency), but only to the extent necessary not to be subject
to such requirement. In the event that Rule 3-16 of Regulation S-X under the
Securities Act is amended, modified or interpreted by the SEC to require (or is
replaced with another rule or regulation, or any other law, rule or regulation
is adopted, which would require) the filing with the SEC (or any other
governmental agency) of separate financial statements of the Company or any
Subsidiary of the Company due to the fact that the Company’s or such
Subsidiary’s Capital Stock secures the Secured Obligations, then the Capital
Stock of the Company or such Subsidiary shall automatically be deemed to be
“Regulation 3-16 Excluded Property” without consent from any Secured Party, but
only to the extent necessary to not be subject to such requirement. In the event
that Rule 3-16 of Regulation S-X under the Securities Act is amended, modified
or interpreted by the SEC to permit (or is replaced with another rule or
regulation, or any other law, rule or regulation is adopted, which would permit)
the Company’s or such Subsidiary’s Capital Stock to secure the Secured
Obligations in excess of the amount then pledged without the filing with the SEC
(or any other governmental agency) of separate financial statements of the
Company or such Subsidiary, then the Capital Stock of the Company or of such
Subsidiary shall automatically cease to be deemed “Regulation 3-16 Excluded
Property”.

“Secured Obligations”: (i) in the case of the Company, the Company Obligations,
and (ii) in the case of each Guarantor, its Guarantor Obligations.

“Secured Parties”: the collective reference to (i) the Collateral Agent,
(ii) the Trustee and (iii) the Holders.

“Securities Accounts”: as defined in the Uniform Commercial Code of any
applicable jurisdiction and, in any event, including, without limitation, all
security entitlements with respect to all financial assets from time to time
credited to the Securities Accounts, and all financial assets, and all
dividends, distributions, return of capital, interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all such security entitlements or such
financial assets and all subscription warrants, rights or options issued thereon
or with respect thereto, including, as of the Original Closing Date, any of the
foregoing referred to in Schedule 8.

“Securities Account Control Agreement”: as defined in Section 5.12(a).

“Securities Act”: the Securities Act of 1933, as amended.

“Specified Collateral”: any Collateral (i) to the extent that the same arises
under the laws of any jurisdiction other than the United States (or any State
thereof), (ii) constituting any licenses, permits or authorizations issued by a
Governmental Authority or Fixtures to the extent that a Lien therein cannot be
perfected by the filing of Uniform Commercial Code financing statements in the
jurisdiction of organization of the applicable Grantor; (iii) real property
(other than Fixtures) or (iv) constituting Investment Property, Deposit
Accounts, Letter-of-Credit Rights, and any other relevant Collateral with
respect to which the Collateral Agent (as defined in the 2010 Indenture) or the
Administrative Agent has obtained “control” (within the meaning of the
applicable Uniform Commercial Code) in accordance with the 2010 Security
Agreement or the First Lien Guarantee and Collateral Agreement, dated as of
October 4, 2015, to the extent that a Lien therein cannot be perfected by the
filing of Uniform Commercial Code financing statements in the jurisdiction of
organization of the applicable Grantor.

 

6



--------------------------------------------------------------------------------

“Trademarks”: (i) all trademarks, trade names, brand names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, domain names, service marks, logos and other source or business
identifiers, and all goodwill connected with the use of and symbolized by the
foregoing, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith (excluding any
“intent-to-use” application for trademark or service mark registration filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, to the extent the
inclusion in the Collateral could result in a loss of rights before an Amendment
to Allege Use or a Statement of Use under Sections 1(c) and 1(d) of said Act has
been filed) in the United States Patent and Trademark Office or in any similar
office or agency of the United States, or any State thereof, and all common-law
rights related thereto, including, without limitation, as of the Original
Closing Date any of the foregoing referred to in Schedule 5, and (ii) the right
to obtain all renewals thereof.

“Trademark License”: any written agreement providing for the grant by or to any
Grantor of any right to use any Trademark, including, without limitation, as of
the Original Closing Date any of the foregoing referred to in Schedule 5.

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2. INTENTIONALLY OMITTED

SECTION 3. GRANT OF SECURITY INTEREST

Each Grantor hereby grants to the Collateral Agent, for the ratable benefit of
the Secured Parties, a security interest in, all of the following property now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Secured Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all contracts and agreements, including, without limitation, all Material
Contracts;

(d) all Deposit Accounts;

 

7



--------------------------------------------------------------------------------

(e) all Documents;

(f) all Equipment;

(g) all Fixtures;

(h) all General Intangibles;

(i) all Instruments;

(j) all Intellectual Property;

(k) all Inventory;

(l) all Investment Property (including all Commodity Accounts and Securities
Accounts);

(m) all Letter-of-Credit Rights;

(n) all other property not otherwise described above;

(o) all books and records pertaining to the Collateral; and

(p) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, the term Collateral and the terms set forth in this Section
defining the components of Collateral shall not include, and this Agreement
shall not constitute a grant of security interest in any Excluded Property;
provided, further, that notwithstanding anything to the contrary contained
herein, this Agreement shall not constitute a grant of a security interest in
any Rule 3-16 Excluded Property to secure any Secured Obligations.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Collateral Agent and the Secured Parties to enter into the
Indenture and to induce the Secured Parties to make their respective extensions
of credit to the Company thereunder, each Grantor hereby represents and warrants
to the Collateral Agent and each Secured Party that:

4.1 Title; No Other Liens. Except for the security interest granted to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on the Collateral by the
Indenture, such Grantor owns each item of the Collateral free and clear of any
and all Liens. No financing statement or other public notice with respect to all
or any part of the Collateral is on file or of record in any public office,
except such as have been filed in favor of the Collateral Agent, for the ratable
benefit of the Secured Parties, pursuant to this Agreement or as are permitted
by the Indenture or are being released on the Issue Date. For the avoidance of
doubt, it is understood and agreed that any Grantor may, as part of its
business, grant licenses in the ordinary course of business to third parties to
use Intellectual Property owned by, licensed to or developed by a Grantor. For
purposes of this Agreement and the other Collateral Documents, such licensing
activity shall not constitute a “Lien” on such Intellectual Property. Each of
the Collateral Agent and each Secured Party

 

8



--------------------------------------------------------------------------------

understands that any such licenses may be exclusive to the applicable licensees,
and such exclusivity provisions may limit the ability of the Collateral Agent to
utilize, sell, lease or transfer the related Intellectual Property or otherwise
realize value from such Intellectual Property pursuant hereto.

4.2 Perfected Second Priority Liens. On the date hereof, the security interests
granted pursuant to this Agreement (a) upon completion of the filings and other
actions specified on Schedule 2 (which, in the case of all filings and other
documents referred to on said Schedule required by the Indenture or the Purchase
Agreement to be delivered by the date of this Agreement, have been so delivered
to the Collateral Agent in completed and duly executed form) will constitute
valid perfected security interests in all of the Collateral in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, as collateral
security for such Grantor’s Obligations, enforceable in accordance with the
terms hereof against all creditors of such Grantor and any Persons purporting to
purchase any such Collateral from such Grantor and (b) are prior to all other
Liens on such Collateral in existence on the date of this Agreement except for
Liens permitted by the Indenture, including Liens securing the Credit Agreement
Obligations; provided, however, that additional filings in the United States
Patent and Trademark Office and United States Copyright Office may be necessary
with respect to the perfection of the Collateral Agent’s Lien in United States
registrations and applications for Trademarks, Patents and Copyrights which are
filed by, issued to, or acquired by Grantor after the date of this Agreement
and, provided, further, that additional filings and/or other actions may be
required to perfect the Collateral Agent’s Lien in Intellectual Property which
is created under the laws of a jurisdiction outside the United States and
(ii) additional filings, recordations or actions may be required with respect to
other Specified Collateral.

4.3 Jurisdiction of Organization; Chief Executive Office. On the date of this
Agreement, such Grantor’s jurisdiction of organization, identification number
from the jurisdiction of organization (if any), and as of the Original Closing
Date the location of such Grantor’s chief executive office or sole place of
business or principal residence, as the case may be, are, in each case,
specified on Schedule 3. Such Grantor has furnished to the Collateral Agent on
the Issue Date a certified charter, certificate of incorporation or other
organizational document and long-form (if available) good standing certificate
as of a date which is recent to the date of this Agreement.

4.4 Inventory and Equipment. As of the Original Closing Date, the Inventory and
the Equipment (other than mobile goods) having an aggregate value of more than
$100,000 are kept at the locations listed on Schedule 4.

4.5 Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

4.6 Investment Property. (a) The shares of Pledged Stock pledged by such Grantor
under the 2010 Security Agreement constituted all the issued and outstanding
shares of all classes of the Capital Stock of each Issuer owned by such Grantor
or, in the case of Capital Stock of a Foreign Subsidiary or Foreign Subsidiary
Holding Company, 66% of the outstanding Capital Stock of each relevant Issuer,
in each case as of the Original Closing Date.

(b) All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and nonassessable.

(c) As of the Original Closing Date, each of the Pledged Notes constituted the
legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

9



--------------------------------------------------------------------------------

(d) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement and other Liens permitted under
the Indenture.

4.7 Receivables. (a) No amount payable to such Grantor under or in connection
with any Receivable in an amount exceeding $100,000 is evidenced by any
Instrument or Chattel Paper which, subject to Section 8.17, has not been
delivered to the Collateral Agent.

(b) None of the obligors on any Receivable in an amount exceeding $100,000 is a
Governmental Authority.

(c) The amounts represented by such Grantor to the Secured Parties from time to
time as owing to such Grantor in respect of the Receivables will at such times
be accurate in all material respects.

4.8 Material Contracts.

(a) No consent of any party (other than such Grantor) to any Material Contract
is required in connection with the execution, delivery and performance of this
Agreement (except as has been (or is otherwise required to be) obtained in
accordance with the terms of the Indenture and the Purchase Agreement).

(b) Each Material Contract is in full force and effect and constitutes a valid
and legally enforceable obligation of the parties thereto, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

(c) No consent or authorization of, filing with or other act by or in respect of
any Governmental Authority is required in connection with the execution,
delivery, performance, validity or enforceability of any of the Material
Contracts by such Grantor other than those which have been duly obtained, made
or performed, are in full force and effect, except for any such consent,
authorization or filing, the failure to obtain or make, would not reasonably be
expected to have a Material Adverse Effect.

(d) Neither such Grantor nor (to the best of such Grantor’s knowledge) any of
the other parties to the Material Contracts is in default in the performance or
observance of any of the terms thereof in any manner that, in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

(e) The right, title and interest of such Grantor in, to and under the Material
Contracts are not subject to any defenses, offsets, counterclaims or claims
that, in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

(f) On the Original Closing Date, such Grantor has delivered to the Collateral
Agent a complete and correct copy of each Material Contract as of such date,
including all amendments, supplements and other modifications thereto.

 

10



--------------------------------------------------------------------------------

(g) As of the Original Closing Date, no amount payable to such Grantor in excess
of $100,000 under or in connection with any Material Contract was evidenced by
any Instrument or Chattel Paper which, subject to Section 8.17, had not been
delivered to the Collateral Agent.

(h) None of the parties to any Material Contract is a Governmental Authority.

4.9 Intellectual Property.

(a) As of the Original Closing Date, Schedule 5 listed all Intellectual Property
(other than Specified Collateral) issued, registered or for which an application
was then pending and owned by such Grantor in its own name on the Original
Closing Date.

(b) Each Grantor owns or has the right to use, free of all Liens (other than
Liens permitted by the Indenture), all Intellectual Property currently used in
the operation of such Grantor’s business except as would not reasonably be
expected to result in a Material Adverse Effect.

(c) As of the Original Closing Date, all Intellectual Property owned by such
Grantor was (i) valid, subsisting, unexpired and enforceable, (ii) had not been
abandoned, (iii) did not infringe, impair, misappropriate, dilute or otherwise
violate (to “Infringe” and similar constructions will be construed accordingly)
the Intellectual Property rights of any other Person and (iv) was not being
Infringed by any other Person except, in each case of this Section 4.9(c), as
would not reasonably be expected to result in a Material Adverse Effect.

(d) As of the Original Closing Date, except as set forth in Schedule 5, on the
date of this Agreement, none of the Intellectual Property was the subject of any
material licensing or franchise agreement pursuant to which such Grantor was the
licensor or franchisor other than those entered into in the ordinary course of
business.

(e) As of the Original Closing Date, no holding, decision or judgment had been
rendered by any Governmental Authority which would have limited, canceled or
challenged the validity, enforceability, ownership or use of, or such Grantor’s
rights in, any Intellectual Property in any respect, and such Grantor knew of no
valid basis for same, in each case, that would have reasonably been expected to
result in a Material Adverse Effect.

(f) As of the Original Closing Date, no action or proceeding was pending, or, to
the knowledge of such Grantor, threatened or imminent, (i) seeking to limit,
cancel or challenge the validity, enforceability, ownership or use of any
Intellectual Property by Grantor or such Grantor’s interest therein and
(ii) which, if adversely determined, would have reasonably been expected to
result in a Material Adverse Effect on the value of any Intellectual Property.

4.10 Commercial Tort Claims

(a) As of the Original Closing Date, except to the extent listed in Section 3
above, no Grantor had rights in any Commercial Tort Claim with a net present
expected recovery value (as determined by such Grantor in its good faith
business judgment) in excess of $200,000.

(b) Upon the filing of a financing statement covering any Commercial Tort Claim
referred to in Section 5.10 hereof against such Grantor in the jurisdiction
specified in Schedule 2 hereto, the security interest granted in such Commercial
Tort Claim will constitute a valid perfected security interest in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, as collateral
security for such Grantor’s Obligations, enforceable in accordance with the
terms hereof against all

 

11



--------------------------------------------------------------------------------

creditors of such Grantor and any Persons purporting to purchase such Collateral
from Grantor, which security interest shall be prior to all other Liens on such
Collateral except for unrecorded Liens permitted by the Indenture which have
priority over the Liens on such Collateral by operation of law and Liens
securing Credit Agreement Obligations.

SECTION 5. COVENANTS

Each Grantor covenants and agrees with the Collateral Agent and the Secured
Parties that, from and after the date of this Agreement until the Secured
Obligations shall have been paid in full:

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable in excess of $200,000 under or in connection with any of the
Collateral shall be or become evidenced by any Instrument, Certificated Security
or Chattel Paper, subject to Section 8.17, such Instrument, Certificated
Security or Chattel Paper shall be promptly delivered to the Collateral Agent,
duly indorsed in favor of the Collateral Agent, to be held as Collateral
pursuant to this Agreement.

5.2 Maintenance of Insurance. (a) The Company shall maintain with financially
sound and reputable insurance companies insurance on all of its properties in at
least such amounts (with such deductibles and self insured retentions) and
against at least such risks (but including in any event public liability,
product liability, business interruption and hazards) as are usually insured
against in the same general area by companies engaged in the same or a similar
business, and (b) all losses shall be adjusted by the Company with the insurance
companies. Subject to the terms of the Indenture, so long as no Event of Default
has occurred and is continuing, all insurance proceeds and all awards and
proceeds of any condemnation or other proceedings with respect to any property
of the Grantors shall be collected by or on behalf of the applicable Grantor,
and applied by the applicable Grantor to restore or replace the related
property. Subject to the terms of the Indenture, if an Event of Default has
occurred and is continuing, any such proceeds and awards with respect to any
Collateral or property subject to a Mortgage shall be applied in accordance with
Section 6.5. Subject to the Intercreditor Agreement, all such insurance shall
(i) provide that no cancellation shall be effective until at least ten days
after receipt by the Collateral Agent of written notice thereof and (ii) name
the Collateral Agent as an additional insured party or loss payee, as
applicable.

(b) The Company shall deliver to the Collateral Agent and the Secured Parties a
report of a reputable insurance broker with respect to such insurance
substantially concurrently with each delivery of the Company’s audited annual
financial statements and such supplemental reports with respect thereto that are
delivered to the First Priority Representative.

5.3 Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall maintain the security interest created by this Agreement (other
than with respect to Specified Collateral), subject to any limitations with
respect to perfection set forth in the Indenture and this Agreement as a
perfected security interest having at least the priority described in
Section 4.2 of this Agreement (subject to Liens permitted by the Indenture) and
shall defend such security interest against the claims and demands of all
Persons whomsoever, subject to the rights of such Grantor under the Indenture
and the Collateral Documents to dispose of the Collateral.

(b) Such Grantor shall furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as are
delivered to the First Priority Representative, all in reasonable detail.

 

12



--------------------------------------------------------------------------------

(c) At any time and from time to time but subject to the limitations as to
perfection set forth in the other covenants in the Indenture and this Agreement,
subject to Section 8.17, at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as shall be necessary
and appropriate for the purpose of obtaining or preserving the full benefits of
this Agreement and of the rights and powers herein granted, including, without
limitation, (i) filing any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby and (ii) in the case of
Investment Property, Deposit Accounts, Letter-of-Credit Rights, and any other
relevant Collateral, subject to the other provisions of this Agreement, taking
any actions necessary to enable the Collateral Agent to obtain “control” (within
the meaning of the applicable Uniform Commercial Code) with respect thereto.

5.4 Changes in Name, etc. Such Grantor will not, except upon ten days’ prior
written notice to the Collateral Agent and delivery to the Collateral Agent of
all additional financing statements and other documents necessary to maintain
the validity, perfection and priority of the security interests provided for
herein, (i) change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence from that
referred to in Section 4.3 or (ii) change its name.

5.5 Notices. Such Grantor will advise the Collateral Agent promptly, in
reasonable detail, of:

(a) any Lien (other than security interests created hereby or Liens permitted
under the Indenture) on any of the Collateral which would adversely affect the
ability of the Collateral Agent to exercise any of its remedies hereunder; and

(b) of the occurrence of any other event which would reasonably be expected to
have a Material Adverse Effect on the aggregate value of the Collateral or on
the security interests created hereby.

5.6 Investment Property. (a) If such Grantor shall become entitled to receive or
shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall, subject to Section 8.17, accept the same as the
agent of the Collateral Agent and the Secured Parties, hold the same in trust
for the Collateral Agent and the Secured Parties and deliver the same forthwith
to the Collateral Agent in the form received, duly indorsed by such Grantor to
the Collateral Agent, if required, together with an undated stock power covering
such certificate duly executed in blank by such Grantor and with signature
guaranteed, to be held by the Collateral Agent, subject to the terms hereof, as
additional collateral security for the Secured Obligations. Except as permitted
by the Indenture and subject to Section 8.17, any sums paid upon or in respect
of the Investment Property upon the liquidation or dissolution of any Issuer
shall be paid over to the Collateral Agent to be held by it hereunder as
additional collateral security for the Secured Obligations, and in case any
distribution of capital shall be made on or in respect of the Investment
Property or any property shall be distributed upon or with respect to the
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Collateral Agent, be delivered to the Collateral Agent to be held
by it hereunder as additional collateral security for the Secured Obligations.
If any sums of money or property so paid or distributed in respect of the
Investment Property shall be received by such Grantor, such Grantor shall,
subject to Section 8.17, until such money or property is paid or delivered to
the Collateral Agent, hold such money or property in trust for the Collateral
Agent and the Secured Parties, segregated from other funds of such Grantor, as
additional collateral security for the Secured Obligations.

 

13



--------------------------------------------------------------------------------

(b) Subject to Section 8.17, without the prior written consent of the Collateral
Agent, such Grantor will not (i) vote to enable, or take any other action to
permit, any Issuer to issue any Capital Stock of any nature or to issue any
other securities convertible into or granting the right to purchase or exchange
for any Capital Stock of any nature of any Issuer, (ii) sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, the
Investment Property or Proceeds thereof (except pursuant to a transaction
expressly permitted by the Indenture), (iii) create, incur or permit to exist
any Lien or option in favor of, or any claim of any Person with respect to, any
of the Investment Property or Proceeds thereof, or any interest therein, except
for the security interests created by this Agreement or Liens permitted by the
Indenture, or (iv) enter into any agreement or undertaking restricting the right
or ability of such Grantor or the Collateral Agent to sell, assign or transfer
any of the Investment Property or Proceeds thereof.

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Collateral Agent promptly in writing
of the occurrence of any of the events described in Section 5.7 with respect to
the Investment Property issued by it and (iii) the terms of Sections 6.3(c) and
6.7 shall apply to it, mutatis mutandis, with respect to all actions that may be
required of it pursuant to Section 6.3(c) or 6.7 with respect to the Investment
Property issued by it.

5.7 [Intentionally Omitted].

5.8 Material Contracts.

(a) Such Grantor will perform and comply in all material respects with all its
obligations under the Material Contracts.

(b) Such Grantor will not amend, modify, terminate or waive any provision of any
Material Contract in any manner which could reasonably be expected to materially
adversely affect the value of such Material Contract as Collateral.

(c) Such Grantor will exercise promptly and diligently each and every material
right which it may have under each Material Contract (other than any right of
termination).

(d) Such Grantor will deliver to the Collateral Agent a copy of each material
written demand, written notice or document received by it relating in any way to
any Material Contract that questions the validity or enforceability of such
Material Contract.

5.9 Intellectual Property. (a) Subject to such Grantor’s commercially reasonable
business judgment, such Grantor (either itself or through licensees) will
(i) continue to use each material Trademark on trademark classes of goods or
services applicable to its current business, in order to maintain such Trademark
in full force free from any claim of abandonment for non-use, (ii) maintain in a
manner consistent with past practices the quality of all products and services
offered under such Trademark, (iii) use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any new mark or any mark which is
confusingly similar or a colorable imitation of such Trademark unless the
Collateral Agent, for the ratable benefit of the Secured Parties, shall obtain a
perfected security interest in such mark to the extent required pursuant to this
Agreement, and (v) not (and not permit any licensee or sublicensee thereof to)
do any act or knowingly omit to do any act whereby such Trademark may become
invalidated or abandoned.

 

14



--------------------------------------------------------------------------------

(b) Subject to such Grantor’s commercially reasonable business judgment, such
Grantor (either itself or through licensees) will not do any act, or omit to do
any act, whereby any material Patent may become forfeited, abandoned or
dedicated to the public.

(c) Subject to such Grantor’s commercially reasonable business judgment, such
Grantor (either itself or through licensees) will not (and will not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby any material portion of any material Copyright may become invalidated or
abandoned. Such Grantor will not (either itself or through licensees) do any act
whereby any material portion of any material Copyright may fall into the public
domain.

(d) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any Intellectual Property to Infringe upon the Intellectual
Property rights of any other Person, except as would not reasonably be expected
to have a Material Adverse Effect.

(e) Such Grantor will notify the Collateral Agent promptly if it knows, or has
reason to know, that any application or registration relating to any material
Intellectual Property owned by such Grantor may become forfeited, abandoned or
dedicated to the public, or of any adverse determination or development
(including, without limitation, the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court or tribunal in the United
States, or any proceeding or other action outside of the United States that
would reasonably be expected to have a Material Adverse Effect) regarding such
Grantor’s ownership of, rights in, or the validity or enforceability of any
material Intellectual Property owned by such Grantor, including, without
limitation such Grantor’s right to register, own or to maintain the same.

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application or statement of use for the
registration of any Intellectual Property with the United States Patent and
Trademark Office or any similar office or agency in any other country or any
political subdivision thereof, such Grantor shall report such filing to the
Collateral Agent within ten Business Days after the last day of the fiscal
quarter in which such filing occurs. Whenever such Grantor, either by itself or
through any agent, employee, licensee or designee, shall file an application for
the registration of any Copyright with the United States Copyright Office or any
similar office or agency in any other country or any political subdivision
thereof, such Grantor shall report such filing to the Collateral Agent within
ten Business Days after the last day of the fiscal quarter in which such filing
occurs. Such Grantor shall execute and deliver any and all agreements,
instruments, documents, and papers as is necessary to evidence the Collateral
Agent’s and the Secured Parties’ security interest in any such Copyright, Patent
or Trademark owned by such Grantor.

(g) Subject to such Grantor’s commercially reasonable business judgment, such
Grantor will take all reasonable and necessary steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
each application (and to obtain the relevant registration) and to maintain each
registration of the material Intellectual Property owned by such Grantor,
including, without limitation, filing of applications for renewal, affidavits of
use and affidavits of incontestability and the payment of maintenance fees.

 

15



--------------------------------------------------------------------------------

(h) In the event that any material Intellectual Property owned by such Grantor
is Infringed by a third party, such Grantor shall (i) take such actions as such
Grantor shall reasonably deem appropriate under the circumstances to protect
such Intellectual Property and (ii) if such Intellectual Property is of material
economic value, promptly notify the Collateral Agent after it learns thereof
and, subject to such Grantor’s commercially reasonable business judgment, sue
for Infringement, seek injunctive relief where appropriate and to recover any
and all damages for such Infringement.

5.10 Commercial Tort Claims. If such Grantor shall obtain an interest in any
Commercial Tort Claim with a net present expected recovery value in excess of
$500,000 (as determined by such Grantor in its good faith business judgment),
such Grantor shall within thirty days of obtaining such interest sign and
deliver documentation necessary to grant a security interest in favor of the
Collateral Agent under the terms and provisions of this Agreement in and to such
Commercial Tort Claim.

5.11 Deposit Accounts. (a)(i), Each Grantor will maintain Deposit Accounts with
a bank (a “Pledged Account Bank”) that has agreed with such Grantor and the
Collateral Agent to comply, subject to Section 8.17, with instructions
originated by the Collateral Agent upon notice by the Collateral Agent that an
Event of Default shall have occurred, directing the disposition of funds in such
Deposit Account without the further consent of any Grantor (each, a “Deposit
Account Control Agreement”); provided that no Grantor shall be required to
deliver any such Deposit Account Control Agreement with respect to any Deposit
Account (an “Excluded Deposit Account”) so long as the funds and financial
assets credited to such Deposit Accounts are regularly swept into Deposit
Accounts subject to an effective Deposit Account Control Agreement other than as
provided in the following sentence. The provisions of this Section 5.11(a) shall
not apply to Deposit Accounts operated solely as a payroll account, a petty cash
account, an escrow account, an employee benefit or flexible spending account, a
trust account or a tax payment account (“Excluded Other Accounts”);

(ii) if an Event of Default shall have occurred and be continuing, subject to
Section 8.17, upon the written request of the Collateral Agent each Grantor
shall promptly transfer all amounts in all Deposit Accounts other than Excluded
Other Accounts into an account or accounts maintained by a Pledged Account Bank
that has entered into a Deposit Account Control Agreement. Thereafter, each
Grantor will maintain all Deposit Accounts of more than $500,000 in aggregate
amount for all such accounts with a Pledged Account Bank.

(b) If an Event of Default shall have occurred and be continuing and, subject to
Section 8.17, the Collateral Agent shall have so requested in writing, promptly
after any such request, each Grantor will (i) instruct each Person obligated at
any time to make any payment to such Grantor for any reason (an “Obligor”) to
make such payment to one or more Deposit Accounts maintained with a Pledged
Account Bank as directed by the Collateral Agent and/or (ii) if so requested,
deposit in a Deposit Account maintained with the Collateral Agent and subject to
an effective Deposit Account Control Agreement, at the end of each Business Day,
all cash proceeds of Collateral and all other cash of such Grantor.

(c) Each Grantor agrees that it will not add any bank that maintains a Deposit
Account for such Grantor or open any new Deposit Account with any then existing
Pledged Account Bank unless (i) the Collateral Agent shall have received at
least three days’ prior written notice of such additional bank or such new
Deposit Account and (ii) such account comprises an Excluded Other Account or any
Excluded Deposit Account, provided that if an Event of Default shall have
occurred and be continuing, the Collateral Agent shall have received, in the
case of all accounts except Excluded Other Accounts, a Deposit Account Control
Agreement authenticated by such new bank and such Grantor, or a supplement to an
existing Deposit Account Control Agreement with such then existing Pledged
Account

 

16



--------------------------------------------------------------------------------

Bank, covering such new Deposit Account (and, upon the receipt by the Collateral
Agent of such Deposit Account Control Agreement or supplement, Schedule 7 hereto
shall be automatically amended to include such Deposit Account). Each Grantor
may not terminate any bank as a Pledged Account Bank if an Event of Default has
occurred and is continuing.

5.12 Securities Accounts. (a) With respect to any Collateral in which any
Grantor has any right, title or interest and that constitutes a security
entitlement and has a value in excess of $200,000, such Grantor will cause the
securities intermediary with respect to such security entitlement to agree in an
authenticated record with such Grantor and the Collateral Agent that such
securities intermediary will comply with entitlement orders (that is,
notifications communicated to such securities intermediary directing transfer or
redemption of the financial asset to which such Grantor has a security
entitlement) originated by the Collateral Agent (subject to Section 8.17)
without further consent of such Grantor (such agreement being a “Securities
Account Control Agreement”).

(b) With respect to any Collateral in which any Grantor has any right, title or
interest and that constitutes a commodity contract and has a value in excess of
$200,000, such Grantor shall cause the commodity intermediary with respect to
such commodity contract to agree in an authenticated record with such Grantor
and the Collateral Agent that such commodity intermediary will apply any value
distributed on account of such commodity contract as directed by the Collateral
Agent (subject to Section 8.17) without further consent of such Grantor (such
agreement being a “Commodity Account Control Agreement”).

(c) No Grantor will change or add any securities intermediary or commodity
intermediary that maintains any securities account or commodity account and has
a value in excess of $200,000, in which any of the Collateral is credited or
carried, or change or add any such securities account or commodity account, in
each case without first complying with the above provisions of this Section 5.12
in order to perfect the security interest granted hereunder in such Collateral
to the extent that such action is required under the above provisions of this
Section 5.12.

SECTION 6. REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Receivables. The Collateral Agent hereby
authorizes each Grantor to collect such Grantor’s Receivables, subject to the
Collateral Agent’s direction and control (subject to Section 8.17), and the
Collateral Agent may curtail or terminate said authority at any time after the
occurrence and during the continuance of an Event of Default. Subject to
Section 8.17, if required by the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the form received,
duly indorsed by such Grantor to the Collateral Agent if required, in a
Collateral Account maintained under the sole dominion and control of the
Collateral Agent, subject to withdrawal by the Collateral Agent for the account
of the Secured Parties only as provided in Section 6.5, and (ii) until so turned
over, shall be held by such Grantor in trust for the Collateral Agent and the
Secured Parties, segregated from other funds of such Grantor. Each such deposit
of Proceeds of Receivables shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

6.2 Communications with Obligors; Grantors Remain Liable. (a) The Collateral
Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables and parties to the Material Contracts to verify
with them to the Collateral Agent’s satisfaction the existence, amount and terms
of any Receivables or Material Contracts.

 

17



--------------------------------------------------------------------------------

(b) At any time after the occurrence and during the continuance of an Event of
Default, each Grantor shall notify obligors on the Receivables and parties to
the Material Contracts that the Receivables and the Material Contracts have been
assigned to the Collateral Agent for the ratable benefit of the Secured Parties
and that payments in respect thereof shall be made directly to the Collateral
Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables and Material Contracts to observe and
perform in all material respects all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. Neither the Collateral Agent nor any Secured
Party shall have any obligation or liability under any Receivable (or any
agreement giving rise thereto) or Material Contract by reason of or arising out
of this Agreement or the receipt by the Collateral Agent or any Secured Party of
any payment relating thereto, nor shall the Collateral Agent or any Secured
Party be obligated in any manner to perform any of the obligations of any
Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto) or Material Contract, to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

6.3 Pledged Stock. (a) Unless an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have given notice to the relevant
Grantor of the Collateral Agent’s intent to exercise its corresponding rights
pursuant to Section 6.3(b), each Grantor shall be permitted to receive all cash
dividends paid in respect of the Pledged Stock and all payments made in respect
of the Pledged Notes, in each case paid in the normal course of business of the
relevant Issuer, to the extent permitted in the Indenture, and to exercise all
voting and corporate or other organizational rights with respect to the
Investment Property; provided, however, that no vote shall be cast or corporate
or other organizational right exercised or other action taken which would impair
the Collateral or which would be inconsistent with or result in any violation of
any provision of the Indenture, this Agreement or any other Collateral Document.

(b) Subject to Section 8.17, if an Event of Default shall occur and be
continuing and the Collateral Agent shall give notice of its intent to exercise
such rights to the relevant Grantor or Grantors, (i) the Collateral Agent shall
have the right to receive any and all cash dividends, payments or other Proceeds
paid in respect of the Investment Property and make application thereof to the
Secured Obligations in such order as the Collateral Agent may determine, and
(ii) any or all of the Investment Property shall be registered in the name of
the Collateral Agent or its nominee, and the Collateral Agent or its nominee may
thereafter exercise (x) all voting, corporate and other rights pertaining to
such Investment Property at any meeting of shareholders of the relevant Issuer
or Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Collateral Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Collateral Agent may determine), all without liability except
to account for property actually received by it, but the Collateral Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.

 

18



--------------------------------------------------------------------------------

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Collateral Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Collateral Agent.

6.4 Proceeds to be Turned Over To Collateral Agent. Subject to Section 8.17, in
addition to the rights of the Collateral Agent and the Secured Parties specified
in Section 6.1 with respect to payments of Receivables, if an Event of Default
shall have occurred and be continuing, all Proceeds received by any Grantor
consisting of cash, checks and other near-cash items shall be held by such
Grantor in trust for the Collateral Agent and the Secured Parties, segregated
from other funds of such Grantor, and shall, forthwith upon receipt by such
Grantor, be turned over to the Collateral Agent in the form received by such
Grantor (duly indorsed by such Grantor to the Collateral Agent, if required).
All Proceeds received by the Collateral Agent hereunder and not applied as
provided herein or in the Intercreditor Agreement shall be held by the
Collateral Agent in a Collateral Account maintained under its sole dominion and
control. All Proceeds while held by the Collateral Agent in a Collateral Account
(or by such Grantor in trust for the Collateral Agent and the other Secured
Parties) shall continue to be held as collateral security for all the Secured
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.

6.5 Application of Proceeds. If an Event of Default shall have occurred and be
continuing, at any time at the Collateral Agent’s election, subject to the
Intercreditor Agreement, the Collateral Agent may apply all or any part of
Proceeds constituting Collateral, whether or not held in any Collateral Account,
Deposit Account, Securities Account or Commodities Account, in payment of the
Secured Obligations in accordance with Section 6.13 of the Indenture.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the New York UCC or any other applicable law. Without limiting the
generality of the foregoing, the Collateral Agent, without demand of performance
or other demand, presentment, protest, advertisement or notice of any kind
(except any notice required by law referred to below) to or upon any Grantor or
any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may, subject to pre-existing rights and licenses, forthwith sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of the Collateral Agent or any Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Collateral Agent or any Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Collateral Agent’s request, to assemble the Collateral
and make it available to the Collateral Agent at places which the Collateral
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere.
The Collateral Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.6 in accordance with Section 6.5, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of

 

19



--------------------------------------------------------------------------------

the Collateral or in any way relating to the Collateral or the rights of the
Collateral Agent and the Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Secured Obligations, in accordance with the provisions
of the Indenture, and only after such application and after the payment by the
Collateral Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the New York UCC, need the
Collateral Agent account for the surplus, if any, to any Grantor. To the extent
permitted by applicable law, each Grantor waives all claims, damages and demands
it may acquire against the Collateral Agent or any Secured Party arising out of
the exercise by them of any rights hereunder. If any notice of a proposed sale
or other disposition of Collateral shall be required by law, such notice shall
be deemed reasonable and proper in every case if given at least ten days before
such sale or other disposition.

6.7 Registration Rights. (a) If the Collateral Agent shall determine to exercise
its right to sell any or all of the Pledged Stock pursuant to Section 6.6, and
if in the opinion of the Collateral Agent it is necessary or advisable to have
the Pledged Stock, or that portion thereof to be sold, registered under the
provisions of the Securities Act, the relevant Grantor will cause the Issuer
thereof to (i) execute and deliver, and cause the directors and officers of such
Issuer to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts as may be, in the opinion of the Collateral
Agent, necessary or advisable to register the Pledged Stock, or that portion
thereof to be sold, under the provisions of the Securities Act, (ii) use its
best efforts to cause the registration statement relating thereto to become
effective and to remain effective for a period of one year from the date of the
first public offering of the Pledged Stock, or that portion thereof to be sold,
and (iii) make all amendments thereto and/or to the related prospectus which, in
the opinion of the Collateral Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. Each
Grantor agrees to cause such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the Collateral
Agent shall designate and to make available to its security holders, as soon as
practicable, an earnings statement (which need not be audited) which will
satisfy the provisions of Section 11(a) of the Securities Act.

(b) Each Grantor recognizes that the Collateral Agent may be unable to or may
determine not to, if so directed by the Holders of the Notes, effect a
registration of any or all the Pledged Stock, and may determine, if so directed
by such Holders of the Notes, to conduct one or more sales thereof to purchasers
that would otherwise satisfy the requirements of the Securities Act (for the
purposes of this section, such sale a “Private Sale”). Each Grantor acknowledges
and agrees that any such Private Sale may result in prices and other terms less
favorable than if such sale were of Pledged Stock registered under the
provisions of the Securities Act and, notwithstanding such circumstances or any
other circumstances, agrees that any such Private Sale shall be deemed to have
been made in a commercially reasonable manner. In no circumstances shall the
Collateral Agent be under any obligation to register Pledged Stock under the
provisions of the Securities Act, even if such Issuer would agree to do so.

(c) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 6.7 valid and binding and
in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Collateral Agent and the
Secured Parties, that the Collateral Agent and the Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Indenture.

 

20



--------------------------------------------------------------------------------

6.8 Subordination. Each Grantor hereby agrees that, upon the occurrence and
during the continuance of an Event of Default, unless otherwise agreed by the
Collateral Agent, all Indebtedness owing by it to any Subsidiary of the Company
shall be fully subordinated to the indefeasible payment in full in cash of such
Grantor’s Obligations.

6.9 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the reasonable fees and disbursements of any
attorneys employed by the Collateral Agent to collect such deficiency.

SECTION 7. THE COLLATERAL AGENT

7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a) Each Grantor
hereby irrevocably constitutes and appoints the Collateral Agent and any officer
or agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Agent the power and right, on behalf of such Grantor, without notice
to or assent by such Grantor, to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or Material
Contract or with respect to any other Collateral and file any claim or take any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Receivable or Material Contract or with respect to any
other Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as necessary
to evidence the Collateral Agent’s security interest in such Intellectual
Property and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct; (2) ask or demand
for, collect, and receive payment of and receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral; (3) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (4) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (5) defend

 

21



--------------------------------------------------------------------------------

any suit, action or proceeding brought against such Grantor with respect to any
Collateral; (6) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the Collateral
Agent may deem appropriate; (7) subject to any licenses (and the rights granted
therein) existing at the time of such assignment, assign any Copyright, Patent
or Trademark owned by such Grantor throughout the world; and (8) generally,
subject to pre-existing rights and licenses, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Collateral Agent were the absolute owner thereof
for all purposes, and do, at the Collateral Agent’s option and such Grantor’s
expense, at any time, or from time to time, all acts and things which the
Collateral Agent deems necessary to protect, preserve or realize upon the
Collateral and the Collateral Agent’s and the Secured Parties’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 7.1(a) (other than pursuant to clause (ii) thereof)
unless an Event of Default shall have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, upon direction by, and with satisfactory
indemnification from, the Holders of the Notes, may perform or comply, or
otherwise cause performance or compliance, with such agreement.

(c) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on the Notes, from the date of payment by the Collateral Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Collateral Agent on demand, or directly out of proceeds from any relevant
Collateral, at the Collateral Agent’s discretion.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2 Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Collateral Agent deals with similar
property for its own account. Neither the Collateral Agent, any Secured Party
nor any of their respective officers, directors, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof. The powers and rights conferred on the Collateral Agent and the Secured
Parties hereunder are solely to protect the Collateral Agent’s and the Secured
Parties’ interests in the Collateral and shall not impose any duty upon the
Collateral Agent or any Secured Party to exercise any such powers. The
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

 

22



--------------------------------------------------------------------------------

7.3 Authorization of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Collateral Agent or counsel to the Collateral Agent to
file or record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as necessary to perfect the security interests
of the Collateral Agent under this Agreement. Each Grantor authorizes the
Collateral Agent to use the collateral description “all personal property,
whether now owned or hereafter acquired” or words of a similar effect in any
such financing statements.

7.4 Authority of Collateral Agent. Each Grantor acknowledges that the rights and
responsibilities of the Collateral Agent under this Agreement with respect to
any action taken by the Collateral Agent or the exercise or non-exercise by the
Collateral Agent of any option, voting right, request, judgment or other right
or remedy provided for herein or resulting or arising out of this Agreement
shall, as between the Collateral Agent and the Secured Parties, be governed by
the Indenture and by such other agreements with respect thereto as may exist
from time to time among them, but, as between the Collateral Agent and the
Grantors, the Collateral Agent shall be conclusively presumed to be acting as
agent for the Secured Parties with full and valid authority so to act or refrain
from acting, and no Grantor shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.

7.5 Protections of Collateral Agent. (a) For all purposes of this Agreement, the
Collateral Agent shall not be deemed to have notice or knowledge of any Event of
Default or matter hereunder unless written notice of such event is received by
the Collateral Agent or an officer of the Collateral Agent responsible for the
administration of this Agreement has actual knowledge thereof.

(b) Except for action expressly required hereunder (excluding circumstances in
which the Collateral Agent has the ability but not an affirmative duty to act),
nothing in this Agreement, the Indenture or any Collateral Document shall be
interpreted as giving the Collateral Agent responsibility for or any duty
concerning the validity, perfection, priority or enforceability of any Lien or
security interest in any Collateral or giving the Collateral Agent any
obligation to take any action to procure or maintain such validity, perfection,
priority or enforceability.

(c) Neither the Collateral Agent nor any of its affiliates, directors, officers,
agents or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of a Person
authorized hereunder, the Intercreditor Agreement or under the Indenture or
(ii) in the absence of its own gross negligence or willful misconduct. Neither
the Collateral Agent nor any of its affiliates, directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify (i) any statement, warranty or representation made in connection with
this Agreement; (ii) the performance or observance of any of the covenants or
agreements of a Grantor; (iii) the receipt of items required to be delivered to
the Collateral Agent; or (iv) the validity, effectiveness or genuineness of this
Agreement, the other Collateral Documents or any other instrument or writing
furnished in connection herewith. The Collateral Agent shall not incur any
liability by acting in conclusive reliance upon any notice, consent,
certificate, statement, or other writing (which may be a bank wire, telex or
similar writing) reasonably believed by it to be genuine or to be signed by the
proper party or parties. The Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Collateral Document or any other document furnished in connection herewith
or therewith in accordance with a written direction or a request of an
authorized Person pursuant to the terms of this Agreement or the Indenture.

(d) Any Person into which the Collateral Agent may be converted or merged, or
with which it may be consolidated, or to which it may sell or transfer its
corporate trust assets as a whole or substantially as a whole, or any Person
resulting from any such conversion, merger, consolidation, sale or transfer to
which the Collateral Agent is a party, shall (provided it is otherwise qualified
to serve as the Collateral Agent hereunder) be and become a successor Collateral
Agent hereunder and be vested with all of the title to the Collateral and all of
the trusts, powers, immunities, privileges, estates, properties, rights, duties
and obligations as was its predecessor without the execution or filing of any
instrument or any further act, deed or conveyance on the part of any of the
parties hereto or any other Person, anything herein to the contrary
notwithstanding.

 

23



--------------------------------------------------------------------------------

(e) In entering into this Agreement, and in taking (or refraining from) any
actions under or pursuant to this Agreement, the Collateral Agent shall be
protected by and shall enjoy all of the rights, immunities, protections and
indemnities granted to it or the Trustee under the Intercreditor Agreement, the
Indenture or the Collateral Documents.

(f) Whenever reference is made in this Agreement to any action by, consent,
designation, specification, requirement or approval of, notice, request or other
communication from, or other direction given or action to be undertaken or to be
(or not to be) suffered or omitted by the Collateral Agent or to any election,
decision, opinion, acceptance, use of judgment, expression of satisfaction or
other exercise of discretion, rights or remedies to be made (or not to be made)
by the Collateral Agent, it is understood that in all cases the Collateral Agent
shall be acting, giving, withholding, suffering, omitting, taking or otherwise
undertaking and exercising the same (or shall not be undertaking and exercising
the same) as directed by the Holders of the Notes in accordance with the
Intercreditor Agreement, the Indenture or the Collateral Documents. This
provision is intended solely for the benefit of the Collateral Agent and its
successors and permitted assigns and is not intended to and will not entitle the
other parties hereto to any defense, claim or counterclaim, or confer any rights
or benefits on any party hereto.

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Article 9 of the Indenture.

8.2 Notices. All notices, requests and demands to or upon the Collateral Agent
or any Grantor hereunder shall be effected in the manner provided for in
Section 13.02 of the Indenture.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the Collateral
Agent nor any Secured Party shall by any act (except by a written instrument
pursuant to Section 8.1), delay, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of the
Collateral Agent or any Secured Party, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Collateral Agent or any Secured Party of any right or remedy hereunder on any
one occasion shall not be construed as a bar to any right or remedy which the
Collateral Agent or such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

8.4 Enforcement Expenses; Indemnification. Each Grantor agrees to pay, and to
indemnify and save the Collateral Agent and the Secured Parties harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the same extent such Person would be
required to do so pursuant to Section 7.07 or Section 11.01 of the Indenture, as
applicable. The agreements in this Section 8.4 shall survive repayment of the
Secured Obligations and all other amounts payable under the Indenture and the
other Collateral Documents.

 

24



--------------------------------------------------------------------------------

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Collateral
Agent and the Secured Parties and their successors and assigns; provided that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Collateral Agent.

8.6 [Intentionally Omitted]

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by email or
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. The exchange of copies of this Agreement
and of signature pages by facsimile or PDF transmission shall constitute
effective execution and delivery of this Agreement as to the parties hereto and
may be used in lieu of the original Agreement for all purposes. Signatures of
the parties hereto transmitted by facsimile or PDF shall be deemed to be their
original signatures for all purposes.

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement, the Indenture, the Intercreditor Agreement and
the other Collateral Documents represent the entire agreement of the Grantors,
the Collateral Agent and the Secured Parties with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by the Collateral Agent or any Secured Party relative to subject
matter hereof and thereof not expressly set forth or referred to herein or in
the Indenture, the Intercreditor Agreement and the Collateral Documents.

8.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

8.12 Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Collateral Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of
New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

25



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

8.13 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement, the Indenture, the Intercreditor Agreement and the other
Collateral Documents to which it is a party;

(b) neither the Collateral Agent nor any Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement, the Indenture, the Intercreditor Agreement or any of the other
Collateral Documents, and the relationship between the Grantors, on the one
hand, and the Collateral Agent and Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the Indenture, the Intercreditor
Agreement or the other Collateral Documents or otherwise exists by virtue of the
transactions contemplated hereby among the Secured Parties or among the Grantors
and the Secured Parties.

8.14 Additional Grantors. From and after the date hereof, each subsidiary of
Logan’s Roadhouse, Inc. that is required to become a party to this Agreement
pursuant to Section 4.15 of the Indenture shall become a Grantor for all
purposes of this Agreement upon execution and delivery by such Subsidiary of a
Joinder Agreement in the form of Annex 1 hereto.

8.15 Releases. Collateral shall be released from the Lien created by this
Agreement to the extent provided in Section 10.06 of the Indenture.

8.16 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

8.17 Intercreditor Agreement. Notwithstanding anything to the contrary contained
in this Agreement, the Liens, security interests and rights granted pursuant to
this Agreement or any other Collateral Document with respect to the Collateral
shall be subject to the terms and conditions of (and the exercise of any right
or remedy by the Collateral Agent and the other Secured Parties hereunder or
thereunder shall be subject to the terms and conditions of, the Intercreditor
Agreement. In the event of any conflict between this Agreement, any other
Collateral Document or the Indenture and the Intercreditor Agreement, the
Intercreditor Agreement shall control, and no right, power, or remedy granted to
the Collateral Agent or the other Secured Parties hereunder or under the
Indenture or any other Collateral Document shall be exercised by the Collateral
Agent or any other Secured Party, and no direction shall be given by the
Collateral Agent or any other Secured Party in contravention of the

 

26



--------------------------------------------------------------------------------

Intercreditor Agreement. Without limiting the generality of the foregoing, and
notwithstanding anything herein to the contrary, all rights and remedies of the
Collateral Agent (and the Secured Parties) shall be subject to the terms of the
Intercreditor Agreement, and, with respect to the Collateral, until the First
Priority Obligations Payment Date (as such term is defined in the Intercreditor
Agreement) any obligation of the Company and any other Grantor hereunder or
under the Indenture or any other Collateral Document with respect to the
delivery or control of any Collateral, the notation of any Lien on any
certificate of title, bill of lading or other document, the giving of any notice
to any bailee or other Person, the provision of voting rights or the obtaining
of any consent of any Person shall be deemed to be satisfied if the Company or
such Grantor, as applicable, complies with the requirements of the similar
provision of the applicable First Priority Document (as such term is defined in
the Intercreditor Agreement). Until the First Priority Obligations Payment Date,
the delivery of any Collateral to, or the control of any Collateral by, the
First Priority Representative (as such term is defined in the Intercreditor
Agreement) pursuant to the First Priority Documents shall satisfy any delivery
or control requirement hereunder or under any other Collateral Document.

[Remainder of page intentionally left blank]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

LOGAN’S ROADHOUSE, INC. By:  

/s/ Samuel N. Borgese

  Name:   Samuel N. Borgese   Title:   President and Chief Executive Officer LRI
HOLDINGS, INC. By:  

/s/ Samuel N. Borgese

  Name:   Samuel N. Borgese   Title:   President and Chief Executive Officer
LOGAN’S ROADHOUSE OF TEXAS, INC. By:  

/s/ Samuel N. Borgese

  Name:   Samuel N. Borgese   Title:   President LOGAN’S ROADHOUSE OF KANSAS,
INC. By:  

/s/ Samuel N. Borgese

  Name:   Samuel N. Borgese   Title:   President and Chief Executive Officer

 

 

Security Agreement Signature Page



--------------------------------------------------------------------------------

Acknowledged and Accepted by: WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Collateral Agent By:  

/s/ Stefan Victory

  Name:   Stefan Victory   Title:   Vice President

 

 

Security Agreement Signature Page



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the Security Agreement
dated as of October 15, 2015 as amended, modified or supplemented from time to
time (the “Agreement”), made by the Grantors parties thereto for the benefit of
Wells Fargo Bank, National Association, as Collateral Agent. The undersigned
agrees for the benefit of the Collateral Agent and the Secured Parties as
follows:

1. The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

2. The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 of the Agreement.

 

[NAME OF ISSUER]         By:  

 

        Name:           Title:     Address for Notices:

 

 

 

Fax:  

 



--------------------------------------------------------------------------------

Schedule 1

DESCRIPTION OF INVESTMENT PROPERTY

Pledged Stock:

 

Grantor and Jurisdiction of
Formation

  

Issuer

  

Class of Stock

  

Stock Certificate No.

  

No. of Shares

  

Percent of Total Shares
Issued Pledged

LRI Holdings, Inc. (Delaware)    Logan’s Roadhouse, Inc.    Common    2    1000
   100% Logan’s Roadhouse, Inc. (Tennessee)    Logan’s Roadhouse of Kansas, Inc.
   Common    2    1000    100% Logan’s Roadhouse, Inc. (Tennessee)    Logan’s
Roadhouse of Texas, Inc.    Common    2    1000    100%

Pledged Notes:

Promissory Note, dated October 4, 2010, in an amount equal to $115,030,072.50,
issued by Roadhouse Merger Inc. to Roadhouse Financing Inc.



--------------------------------------------------------------------------------

Schedule 2

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

 

Name of Grantors

  

Uniform Commercial Code Filing Office

Logan’s Roadhouse, Inc.    Tennessee – Secretary of State LRI Holdings, Inc.   
Delaware – Secretary of State Logan’s Roadhouse of Kansas, Inc.    Kansas –
Secretary of State Logan’s Roadhouse of Texas, Inc.    Texas – Secretary of
State

Patent and Trademark Filings

Notice And Confirmation of Grant of Security Interest Trademarks, effective as
of October 15, 2015 is made by Logan’s Roadhouse, Inc., a Tennessee corporation
(the “Borrower”), in favor of W, a national banking association, as
Administrative Agent (the “Agent”) for the several banks and other financial
institutions (the “Lenders”), parties to the Credit Agreement, dated as
October 4, 2010 (as amended, supplemented or otherwise modified from time to
time, among Borrower, the Lenders, the Agent, and Credit Suisse AG as
Co-Documentation Agent and Syndication Agent.

 

4



--------------------------------------------------------------------------------

Actions with respect to Pledged Stock

Deliver to the Administrative Agent of each of the share certificates set forth
in Schedule 2 hereto, together with a stock power.

Actions with respect to Pledged Notes

Deliver to the Administrative Agent of the promissory note set forth in Schedule
2 hereto, together with a note power.

Other Actions

Execute and deliver account control agreements for each of commodities accounts,
the deposit accounts and securities accounts set forth on Schedules 7, 8 and 9
hereto.

 

5



--------------------------------------------------------------------------------

Schedule 3

LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE

 

Grantor

  

Jurisdiction of
Organization

    

Location of Chief
Executive Office

Logan’s Roadhouse, Inc.    Tennessee     

3011 Armory Drive

Suite 300 Nashville, TN 37204

LRI Holdings, Inc.    Delaware     

3011 Armory Drive

Suite 300

Nashville, TN 37204

Logan’s Roadhouse of Kansas, Inc.    Kansas     

3011 Armory Drive

Suite 300

Nashville, TN 37204

Logan’s Roadhouse of Texas, Inc.    Texas     

3011 Armory Drive

Suite 300

Nashville, TN 37204



--------------------------------------------------------------------------------

Schedule 4

LOCATIONS OF INVENTORY AND EQUIPMENT

 

         

Location

Grantor

   Store #   

Street Address

   City    State    Zip Logan’s Roadhouse, Inc.    N/A    3011 Armory Drive
Suite 300    Nashville    TN    37204 Logan’s Roadhouse, Inc.    301    1250
South Broadway    Lexington    KY    40504 Logan’s Roadhouse, Inc.    302   
5300 Hickory Hollow Ln    Antioch    TN    37013 Logan’s Roadhouse, Inc.    303
   1715 Gallatin Pike North    Madison    TN    37115 Logan’s Roadhouse, Inc.   
304    3072 Wilma Rudolph Blvd    Clarksville    TN    37040 Logan’s Roadhouse,
Inc.    305    604 Carriage House Dr    Jackson    TN    38305 Logan’s
Roadhouse, Inc.    306    740 NW Broad    Murfreesboro    TN    37129 Logan’s
Roadhouse, Inc.    307    7087 Baker’s Bridge Ave    Franklin    TN    37064
Logan’s Roadhouse, Inc.    308    5137 Hinkleville Rd    Paducah    KY    42001
Logan’s Roadhouse, Inc.    309    2119 Gunbarrell Rd    Chattanooga    TN   
37421 Logan’s Roadhouse, Inc.    310    970 State Rd 131    Clarksville    IN   
47129 Logan’s Roadhouse, Inc.    311    3112 Browns Mill Rd    Johnson City   
TN    37604 Logan’s Roadhouse, Inc.    312    2890 Florence Blvd    Florence   
AL    35630



--------------------------------------------------------------------------------

         

Location

Grantor

   Store #   

Street Address

   City    State    Zip Logan’s Roadhouse, Inc.    313    2643 Manchester   
Columbus    GA    31904 Logan’s Roadhouse, Inc.    315    850 Mall Rd   
Barboursville    WV    25504 Logan’s Roadhouse, Inc.    316    1 N. Burkhardt   
Evansville    IN    47715 Logan’s Roadhouse, Inc.    317    2710 N. Germantown
Pkwy    Memphis    TN    38133 Logan’s Roadhouse, Inc.    318    1511 Skyland
Blvd E    Tuscaloosa    AL    35403 Logan’s Roadhouse, Inc.    319    3668
Atlanta Hwy    Athens    GA    30606 Logan’s Roadhouse, Inc.    320    3933
Arkwright Rd    Macon    GA    31210 Logan’s Roadhouse, Inc.    321    5005
Shelbyville Rd    Louisville    KY    40207 Logan’s Roadhouse, Inc.    322   
1395 Interstate Dr.    Cookeville    TN    38501 Logan’s Roadhouse, Inc.    323
   2400 Elliston Pl    Nashville    TN    37202 Logan’s Roadhouse, Inc.    324
   6571 Blue Bonnet Blvd.    Baton Rouge    LA    70810 Logan’s Roadhouse, Inc.
   325    3323 Ambassador Caffery Pkwy    Lafayette    LA    70506 Logan’s
Roadhouse, Inc.    326    7724 Ludington Lane    Birmingham    AL    35210
Logan’s Roadhouse, Inc.    327    2820 MacArthur Dr    Alexandria    LA    71301

 

8



--------------------------------------------------------------------------------

         

Location

Grantor

   Store #   

Street Address

   City    State    Zip Logan’s Roadhouse, Inc.    328    4249 Balmoral Drive   
Huntsville    AL    35801 Logan’s Roadhouse, Inc.    329    3509 Gerstner
Memorial Pkwy    Lake Charles    LA    70605 Logan’s Roadhouse, Inc.    331   
4825 E. 82nd St    Indianapolis    IN    46250 Logan’s Roadhouse, Inc.    332   
201 Constitution Dr    W. Monroe    LA    71292 Logan’s Roadhouse, Inc.    333
   12821 Fair Lakes Pkwy    Fairfax    VA    22033 Logan’s Roadhouse, Inc.   
334    7480 W. Colonial Drive    Orlando    FL    32818 Logan’s Roadhouse, Inc.
   335    4740 Valley View Blvd    Roanoke    VA    24012 Logan’s Roadhouse,
Inc.    336    46321 McClellan Way    Sterling    VA    20165 Logan’s Roadhouse,
Inc.    337    5229 Dixie Hwy    Louisville    KY    40216 Logan’s Roadhouse,
Inc.    338    3840 State Rd 26 East    Lafayette    IN    47905 Logan’s
Roadhouse, Inc.    339    100 Resource Center Pkwy    Birmingham    AL    35242
Logan’s Roadhouse, Inc.    340    11301 Abercorn Street    Savannah    GA   
31419 Logan’s Roadhouse, Inc.    342    5925 W. Irlo Bronson Hwy    Kissimmee   
FL    34746 Logan’s Roadhouse, Inc.    344    9218 Anderson Rd.    Tampa    FL
   33634 Logan’s Roadhouse, Inc.    345    3969 Morse Crossing    Columbus    OH
   43219

 

9



--------------------------------------------------------------------------------

         

Location

Grantor

   Store #   

Street Address

   City    State    Zip Logan’s Roadhouse, Inc.    346    7731 Donegan Drive   
Manassas    VA    20110 Logan’s Roadhouse, Inc.    347    8310 I-40 West   
Amarillo    TX    79106 Logan’s Roadhouse, Inc.    348    3060 W. Sandlake Road
   Orlando    FL    32819 Logan’s Roadhouse, Inc.    349    4649 W. 1st Street
   Sanford    FL    32771 Logan’s Roadhouse, Inc.    350    12950 N.W. Freeway
   Houston    TX    77040 Logan’s Roadhouse, Inc.    351    5105 E. 42nd Street
   Odessa    TX    79762 Logan’s Roadhouse, Inc.    352    11865 Gateway West
Blvd    El Paso    TX    79936 Logan’s Roadhouse, Inc.    353    6251 Slide Road
   Lubbock    TX    79414 Logan’s Roadhouse, Inc.    354    2513 S. Stemmons
Freeway    Lewisville    TX    75067 Logan’s Roadhouse, Inc.    355    30751
Gratiot Avenue    Roseville    MI    48066 Logan’s Roadhouse, Inc.    356   
14235 Hall Road    Shelby
Township    MI    48315 Logan’s Roadhouse, Inc.    357    12477 I-10 West    San
Antonio    TX    78230 Logan’s Roadhouse, Inc.    359    1908 Pavillon Way   
Lexington    KY    40509 Logan’s Roadhouse, Inc.    360    9380 The Landing
Drive    Douglasville    GA    30135 Logan’s Roadhouse, Inc.    362    948 North
East Loop 820    Hurst    TX    76053

 

10



--------------------------------------------------------------------------------

         

Location

Grantor

   Store #   

Street Address

   City    State    Zip Logan’s Roadhouse, Inc.    363    4609 West Loop 250
North    Midland    TX    79707 Logan’s Roadhouse, Inc.    364    2224 S. 10th
Street    McAllen    TX    78503 Logan’s Roadhouse, Inc.    365    1141 Hwy. 35
North    SanMarcos    TX    78666 Logan’s Roadhouse, Inc.    366    2200 S. Hwy
6    Houston    TX    77077 Logan’s Roadhouse, Inc.    367    5300 San Dario
Drive    Laredo    TX    78041 Logan’s Roadhouse, Inc.    368    86 West 14 Mile
Road    Troy    MI    48083 Logan’s Roadhouse, Inc.    369    2315 Beltline Road
S.W.    Decatur    AL    35603 Logan’s Roadhouse, Inc.    370    4384 Sherwood
Way    San Angelo    TX    76901 Logan’s Roadhouse, Inc.    371    2702 B Parker
Road    Round Rock    TX    78681 Logan’s Roadhouse, Inc.    372    13305 Eureka
Road    Southgate    MI    48195 Logan’s Roadhouse, Inc.    373    3174 Linden
Drive    Bristol    VA    24201 Logan’s Roadhouse, Inc.    374    600 Greenwood
Park Dr. North    Greenwood    IN    46142 Logan’s Roadhouse, Inc.    375   
39605 Ford Road    Canton    MI    48187 Logan’s Roadhouse, Inc.    376    3000
Spotsylvania Mall Dr.    Fredricksburg    VA    22407 Logan’s Roadhouse, Inc.   
377    40 Ali Way    Oxford    AL    36203

 

11



--------------------------------------------------------------------------------

         

Location

Grantor

   Store #   

Street Address

   City    State    Zip Logan’s Roadhouse, Inc.    378    28599 Schoolcraft Rd.
   Livonia    MI    48150 Logan’s Roadhouse, Inc.    379    1007 Village Green
Crossing    Gallatin    TN    37066 Logan’s Roadhouse, Inc.    380    4046 Wards
Rd.    Lynchburg    VA    24502 Logan’s Roadhouse, Inc.    381    5645 Pearl Dr.
   Evansville    IN    47712 Logan’s Roadhouse, Inc.    382    2364 Taylor Park
Drive    Reynoldsburg    OH    43068 Logan’s Roadhouse, Inc.    383    2170 W.
4th Street    Mansfield    OH    44906 Logan’s Roadhouse, Inc.    384    4425
Canal Avenue SW    Grandville    MI    49418 Logan’s Roadhouse, Inc.    385   
4225 N. Main St.    Mishawaka    IN    46545 Logan’s Roadhouse, Inc.    386   
3012 William St.    CapeGirardeau    MO    63703 Logan’s Roadhouse, Inc.    387
   3954 N. Gloster St.    Tupelo    MS    38804 Logan’s Roadhouse, Inc.    388
   504A Northgate Mall    Chattanooga    TN    37415 Logan’s Roadhouse, Inc.   
389    4185 N. Dowlen Rd.    Beaumont    TX    77706 Logan’s Roadhouse, Inc.   
390    600 Sam Ridley Pkwy. West    Smyrna    TN    37167 Logan’s Roadhouse,
Inc.    391    3940 Keith St.    Cleveland    TN    37312 Logan’s Roadhouse,
Inc.    392    1210 Illinois Road South    Ft. Wayne    IN    46804

 

12



--------------------------------------------------------------------------------

         

Location

Grantor

   Store #   

Street Address

   City    State    Zip Logan’s Roadhouse, Inc.    393    3153 Alpine Ave.   
Walker    MI    49544 Logan’s Roadhouse, Inc.    394    701 E Stassney Bldg. C
   Austin    TX    78745 Logan’s Roadhouse, Inc.    395    1230 N Westover Blvd.
   Albany    GA    31707 Logan’s Roadhouse, Inc.    396    835 Rainbow Dr.   
Gadsden    AL    35901 Logan’s Roadhouse, Inc.    397    2740 John Hawkins Pkwy
   Hoover    AL    35244 Logan’s Roadhouse, Inc.    398    6617 Lima Rd.    Ft.
Wayne    IN    46818 Logan’s Roadhouse, Inc.    399    17065 Mercantile Rd.   
Noblesville    IN    46060 Logan’s Roadhouse, Inc.    400    3299 West Shore Dr.
   Holland    MI    49424 Logan’s Roadhouse, Inc.    401    5601 S. Harvey St.
   Norton Shores    MI    49441 Logan’s Roadhouse, Inc.    402    1125 North
Burleson Blvd    Burleson    TX    76028 Logan’s Roadhouse, Inc.    403    6226
University Dr. NW    Huntsville    AL    35806 Logan’s Roadhouse, Inc.    404   
277 Dogwood Blvd    Flowood    MS    39232 Logan’s Roadhouse, Inc.    405   
3250 Airport Rd.    Mobile    AL    36606 Logan’s Roadhouse, Inc.    406   
15189 Crossroads Pkwy    Gulfport    MS    39503 Logan’s Roadhouse, Inc.    407
   600 E. County Line Road    Ridgeland    MS    39157

 

13



--------------------------------------------------------------------------------

         

Location

Grantor

   Store #   

Street Address

   City    State    Zip Logan’s Roadhouse, Inc.    408    3700 US Hwy 75 North
   Sherman    TX    75092 Logan’s Roadhouse, Inc.    409    2584 Battlefield
Parkway    Ft.
Oglethorpe    GA    30742 Logan’s Roadhouse, Inc.    410    2701 Watson Blvd.   
Warner
Robins    GA    31093 Logan’s Roadhouse, Inc.    411    5800 W. Saginaw   
Lansing    MI    48917 Logan’s Roadhouse, Inc.    412    3611N. Shiloh Dr.   
Fayetteville    AR    72703 Logan’s Roadhouse, Inc.    413    6201 Rogers Ave   
Ft. Smith    AR    72903 Logan’s Roadhouse, Inc.    414    6701 S. Westnedge
Ave.    Portage    MI    49002 Logan’s Roadhouse, Inc.    415    4958 Bayou Blvd
   Pensacola    FL    32503 Logan’s Roadhouse, Inc.    416    7755 Winchester Rd
   Memphis    TN    38125 Logan’s Roadhouse, Inc.    417    30275 Eastern Shore
Ct    Spanish
Fort    AL    36527 Logan’s Roadhouse, Inc.    418    2806 West Loop 340    Waco
   TX    76711 Logan’s Roadhouse, Inc.    419    20 Mill Rd    McDonough    GA
   30253 Logan’s Roadhouse, Inc.    420    7612 N. 10th Street    N. McAllen   
TX    78504 Logan’s Roadhouse, Inc.    421    1020 N. Military Hwy    Norfolk   
VA    23502 Logan’s Roadhouse, Inc.    422    3100 E. Central TX Expressway   
Killeen    TX    76542

 

14



--------------------------------------------------------------------------------

         

Location

Grantor

   Store #   

Street Address

   City    State    Zip Logan’s Roadhouse, Inc.    423    5083 Pinnacle Square
   Trussville    AL    35235 Logan’s Roadhouse, Inc.    424    201 RHL Blvd.   
Charleston    WV    25309 Logan’s Roadhouse, Inc.    425    4404 Miller Rd.   
Flint    MI    48507 Logan’s Roadhouse, Inc.    426    1320 E. Ireland Rd.   
SouthBend    IN    46614 Logan’s Roadhouse, Inc.    427    2140 East Walnut Ave.
   Dalton    GA    30721 Logan’s Roadhouse, Inc.    428    6685 Airways Blvd   
Southhaven    MS    38671 Logan’s Roadhouse, Inc.    429    2400 Gateway Drive
   Opelika    AL    36801 Logan’s Roadhouse, Inc.    430    9026 East 71st
Street    Tulsa    OK    74133 Logan’s Roadhouse, Inc.    431    1651
Marketplace Dr SE    Caledonia    MI    49316 Logan’s Roadhouse, Inc.    432   
2819 Centre Drive    Beavercreek    OH    45324 Logan’s Roadhouse, Inc.    433
   2621 SW 19th Ave Rd    Ocala    FL    34471 Logan’s Roadhouse, Inc.    434   
315 Mary Esther Blvd    Mary Esther    FL    32569 Logan’s Roadhouse, Inc.   
435    2920 Scottsville Rd    Bowling
Green    KY    42103 Logan’s Roadhouse, Inc.    436    1310 N. Eisenhower Dr   
Beckley    WV    25801 Logan’s Roadhouse, Inc.    437    6835 Houston Rd   
Florence    KY    41042

 

15



--------------------------------------------------------------------------------

         

Location

Grantor

   Store #   

Street Address

   City    State    Zip Logan’s Roadhouse, Inc.    438    2310 Wilkes-Barre
Township Marketplace    Wilkes-Barre    PA    18702 Logan’s Roadhouse, Inc.   
439    100 9th Street    Vienna    WV    26105 Logan’s Roadhouse, Inc.    440   
7135 Eastman Ave    Midland    MI    48642 Logan’s Roadhouse, Inc.    441   
1110 Battlefield R.    Springfield    MO    65807 Logan’s Roadhouse, Inc.    442
   2180 York Crossing Dr    York    PA    17404 Logan’s Roadhouse, Inc.    443
   209 N. Range Line    Joplin    MO    64801 Logan’s Roadhouse, Inc.    444   
750 Apalachee Pwky    Tallahassee    FL    32301 Logan’s Roadhouse, Inc.    445
   1560 Parkway    Sevierville    TN    37862 Logan’s Roadhouse, Inc.    446   
3126 S. Clack Street    Abilene    TX    79606 Logan’s Roadhouse, Inc.    447   
6147 US Hwy 98    Hattiesburg    MS    39402 Logan’s Roadhouse, Inc.    448   
9531 N Owasso Expwy    Owasso    OK    74055 Logan’s Roadhouse, Inc.    449   
3701 Call Field Rd    Wichita Falls    TX    76308 Logan’s Roadhouse, Inc.   
450    140 Rojay Dr    Lexington    KY    40503 Logan’s Roadhouse, Inc.    451
   401 S. Mt. Juliet Rd. Ste 130    Mt. Juliet    TN    37122 Logan’s Roadhouse,
Inc.    453    1519 S. Yuma Palms Pwky    Yuma    AZ    85365

 

16



--------------------------------------------------------------------------------

         

Location

Grantor

   Store #   

Street Address

   City    State    Zip Logan’s Roadhouse, Inc.    454    5057 S. Padre Island
   Corpus Christi    TX    78411 Logan’s Roadhouse, Inc.    455    2501 W. Happy
Valley Bldg12    Phoenix    AZ    85027 Logan’s Roadhouse, Inc.    456    240
Conference Center Dr    E.Peoria    IL    61611 Logan’s Roadhouse, Inc.    457
   313 S. Veterans Pkwy    Normal    IL    61761 Logan’s Roadhouse, Inc.    458
   11674 University Dr    Orlando    FL    32817 Logan’s Roadhouse, Inc.    459
   1201 W. Osceola Pkwy    Kissimmee    FL    34741 Logan’s Roadhouse, Inc.   
460    2424 N. Maize Rd    Wichita    KS    67205 Logan’s Roadhouse, Inc.    461
   19401 E. 39th St    Independence    MO    64057 Logan’s Roadhouse, Inc.   
462    7221 SE 29th St    Midwest City    OK    73110 Logan’s Roadhouse, Inc.   
463    351 S. Perry Rd    Plainfield    IN    46168 Logan’s Roadhouse, Inc.   
464    4201 S Medford Dr    Lufkin    TX    75901 Logan’s Roadhouse, Inc.    465
   945 N. Dobson Rd    Mesa    AZ    85201 Logan’s Roadhouse, Inc.    466   
2649 S. Market Street    Gilbert    AZ    85295 Logan’s Roadhouse, Inc.    467
   353 S. Rock Road    Wichita (East)    KS    67207 Logan’s Roadhouse, Inc.   
468    4753 Montgomery Hwy    Dothan    AL    36303

 

17



--------------------------------------------------------------------------------

         

Location

Grantor

   Store #   

Street Address

   City    State    Zip Logan’s Roadhouse, Inc.    469    51 Lincoln Hwy   
Fairview
Heights    IL    62208 Logan’s Roadhouse, Inc.    470    7519 Youree Dr   
Shreveport    LA    71105 Logan’s Roadhouse, Inc.    471    2008 Crossings
Circle    Spring Hill    TN    37174 Logan’s Roadhouse, Inc.    472    2775
Legends Pkwy    Prattville    AL    36066 Logan’s Roadhouse, Inc.    473    3720
Stone Creek Blvd    Cincinnati    OH    45251 Logan’s Roadhouse, Inc.    474   
325 Interstate 20 E    Weatherford    TX    76086 Logan’s Roadhouse, Inc.    475
   5000 Bond Blvd.    Bessemer    AL    35022 Logan’s Roadhouse, Inc.    476   
2809 W. Expressway 83    Harlingen    TX    78552 Logan’s Roadhouse, Inc.    477
   16132 Athens Limestone Blvd.    Athens    AL    35611 Logan’s Roadhouse, Inc.
   478    2146 Lantern Ridge Dr    Richmond    KY    40475 Logan’s Roadhouse,
Inc.    479    3387 Lowery Pkwy    Fultondale    AL    35068 Logan’s Roadhouse,
Inc.    480    1250 24th Ave NW    Norman    OK    73069 Logan’s Roadhouse, Inc.
   481    1150 W Highway 287 Bypass    Waxahachie    TX    75165 Logan’s
Roadhouse, Inc.    482    410 Elsinger Blvd.    Conway    AR    72032 Logan’s
Roadhouse, Inc.    483    108 Hwy 11 & 80    Meridian    MS    39301

 

18



--------------------------------------------------------------------------------

         

Location

Grantor

   Store #   

Street Address

   City    State    Zip Logan’s Roadhouse, Inc.    484    3160 Gulf Freeway
South    Dickinson    TX    77539 Logan’s Roadhouse, Inc.    485    6804
Charlotte Pike    Nashville    TN    37209 Logan’s Roadhouse, Inc.    486    560
East I-30    Rockwall    TX    75087 Logan’s Roadhouse, Inc.    487    3050
Riffel Dr.    Salina    KS    67401 Logan’s Roadhouse, Inc.    488    5423 W
Loop 1604 North    San Antonio    TX    78254 Logan’s Roadhouse, Inc.    489   
727 Thompson Lane    Nashville    TN    37204 Logan’s Roadhouse, Inc.    490   
5912 Quebec St.    Ft. Worth    TX    76135 Logan’s Roadhouse, Inc.    492   
130 Chandler Dr.    Dickson    TN    37055 Logan’s Roadhouse, Inc.    493   
2148 Miamisburg Centerville Rd    Dayton    OH    45459 Logan’s Roadhouse, Inc.
   494    3891 Promenade Pkwy    D’Ilberville    MS    39540 Logan’s Roadhouse,
Inc.    495    7588 S. Olympia Ave. West    Tulsa    OK    74132 Logan’s
Roadhouse, Inc.    499    205 Relco Drive    Manchester    TN    37355 Logan’s
Roadhouse, Inc.    501    720 Brown Road    Auburn Hills    MI    48326

 

19



--------------------------------------------------------------------------------

Schedule 5

COPYRIGHTS AND COPYRIGHT LICENSES

Copyrights

None

Copyright Agreements

Direct System Purchase and Software License Agreement, dated as of June 15,
2010, by and between Squirrel Systems, G.P. and Logan’s Roadhouse, Inc.

Microstrategy End User License Agreement Microstrategy Contract Number: 164504,
dated March 19, 2010, between Microstrategy Services Corporation and Logan’s
Roadhouse, Inc.

Software License, Services and Maintenance Agreement, dated as of April 25,
2000, between J.D. Edwards World Solutions Company and Logan’s Roadhouse, Inc.,
as amended by the OneWorld Attachment, dated October 29, 2002.

PATENTS AND PATENT LICENSES

None



--------------------------------------------------------------------------------

TRADEMARKS AND TRADEMARK LICENSES

 

Trademark Name

  

Application No.

  

Registration No.

  

Goods/Services

BREWSKI ONIONS    78764123    3257854    prepared entrees consisting primarily
of meat, fish, poultry or vegetables LOGO [g49485dsp052a.jpg]    78642025   
3419984    restaurant services LOGAN’S    78641323    3326246    restaurant
services LOGO [g49485dsp052b.jpg]    76481400    2797192    restaurant services
LOGO [g49485dsp052c.jpg]    78268703    2934163    restaurant services

 

21



--------------------------------------------------------------------------------

Trademark Name

  

Application No.

  

Registration No.

  

Goods/Services

LOGO [g49485dsp053a.jpg]    78854005    3202110    restaurant services LOGAN’S
ROADHOUSE    74291119    1874314    restaurants LOGO [g49485dsp053b.jpg]   
78864489    3352178    restaurant services LOGO [g49485dsp053c.jpg]    77200179
   3369044    restaurant services

NATIONAL TAKE

BACK LUNCH DAY

   78873418    3759425    restaurant services ONION BREWSKI    78764119   
3260238    prepared entrees consisting primarily of meat, fish, poultry or
vegetables PEANUT SHOOTER    78836930    3239245    prepared foods, namely,
dessert mousse featuring peanuts REAL CHOICES. REAL VALUE.    77176947   
3368781    restaurant services ROADIE    77176961    3705795    prepared foods,
namely, sandwiches

 

22



--------------------------------------------------------------------------------

Trademark Name

  

Application No.

  

Registration No.

  

Goods/Services

ROADIES    78841796    3512567    prepared foods for consumption on and off
premises, namely, sandwiches TAKE BACK LUNCH    78873373    3332537   
restaurant services THE LOGAN    78401171    3077914    prepared combination
entrees consisting primarily of meat, fish, poultry and/or vegetables THE REAL
AMERICAN ROADHOUSE    78642446    3146919    restaurant services

Domain Names

logansgiftcards.com

loganslistens.com

logansroadhouse.biz

logansroadhouse.info

logansroadhouse.net

logansroadhouse.org

logansroadhouse.us

logansroadhousegiftcards.com

losethebag.com

mylogans.biz

mylogans.com

mylogans.net

mylogans.org

mylogans.us

nuts4steaks.com

nutsforsteaks.com

therealamericanroadhouse.com

logansroadhouse.com

 

23



--------------------------------------------------------------------------------

Trademark Agreements:

Mutual Trademark Usage and Consent Agreement between Logan’s Roadhouse, Inc. and
Fresh and Fancy Farms, Inc. dated as of April, 2008

Sponsorship Agreement between Logan’s Roadhouse, Inc. and Tennessee Football,
Inc., dated as of August 1, 2007.

 

24



--------------------------------------------------------------------------------

Schedule 6

COMMODITY ACCOUNTS

None



--------------------------------------------------------------------------------

Schedule 7

DEPOSIT ACCOUNTS

 

Name    Bank    Account # Concentration Master    Wachovia    ZBAXXXXXXXXX

 

Store #    Name    Bank    Account #

N/A

   Master    Bank of America    XXXXXXXXX

N/A

   Master    Fifth Third Bank   

XXXXXXXXX

N/A

   Master    Regions Bank   

XXXXXXXXX

N/A

   Master    Fifth Third Bank - CompuSafe   

XXXXXXXXX

301

   Lexington    Fifth Third - CompuSafe   

XXXXXXXXX

302

   Antioch    Fifth Third - CompuSafe   

XXXXXXXXX

303

   Madison    Fifth Third - CompuSafe   

XXXXXXXXX

304

   Clarksville, TN                    Fifth Third - CompuSafe   

XXXXXXXXX

305

   Jackson    Fifth Third - CompuSafe   

XXXXXXXXX

306

   Murfreesboro    Fifth Third - CompuSafe   

XXXXXXXXX

307

   Franklin    Fifth Third - CompuSafe   

XXXXXXXXX

308

   Paducah    Fifth Third - CompuSafe   

XXXXXXXXX

309

   Chattanooga    Fifth Third - CompuSafe   

XXXXXXXXX

310

   Clarksville, IN    Fifth Third - CompuSafe   

XXXXXXXXX

311

   Johnson City    Fifth Third - CompuSafe   

XXXXXXXXX

312

   Florence    Amsouth Bank   

XXXXXXXXX

313

   Columbus, GA    Fifth Third - CompuSafe   

XXXXXXXXX

315

   Barboursville    JP Morgan Chase Bank, N.A.   

XXXXXXXXX

316

   Evansville    Fifth Third - Compusafe   

XXXXXXXXX

317

   Memphis    Fifth Third - CompuSafe   

XXXXXXXXX

318

   Tuscaloosa    Regions Bank   

XXXXXXXXX

319

   Athens    Fifth Third - Compusafe   

XXXXXXXXX

320

   Macon    Fifth Third - Compusafe   

XXXXXXXXX

321

   Louisville    Fifth Third - Compusafe   

XXXXXXXXX

322

   Cookeville    Fifth Third - Compusafe   

XXXXXXXXX

323

   Elliston    Fifth Third - CompuSafe   

XXXXXXXXX

324

   Baton Rouge    Fifth Third - CompuSafe   

XXXXXXXXX

325

   Lafayette, LA    Fifth Third - CompuSafe   

XXXXXXXXX

326

   Birmingham    Regions Bank   

XXXXXXXXX

327

   Alexandria    Fifth Third - CompuSafe   

XXXXXXXXX

328

   Huntsville    Regions Bank   

XXXXXXXXX

329

   Lake Charles    Fifth Third - CompuSafe   

XXXXXXXXX

331

   Indianapolis    Fifth Third - CompuSafe   

XXXXXXXXX

332

   West Monroe    Fifth Third - CompuSafe   

XXXXXXXXX



--------------------------------------------------------------------------------

333

   Fairfax    United Bank   

XXXXXXXXX

334

   Orlando    Fifth Third - CompuSafe   

XXXXXXXXX

337

   Louisville2    Fifth Third - CompuSafe   

XXXXXXXXX

338

   Lafayette, IN    Fifth Third - Compusafe   

XXXXXXXXX

339

   Birmingham2    Regions Bank   

XXXXXXXXX

340

   Savannah    Fifth Third - CompuSafe   

XXXXXXXXX

342

   Kissimmee    Fifth Third - CompuSafe   

XXXXXXXXX

344

   Tampa    Fifth Third - CompuSafe   

XXXXXXXXX

345

   Columbus, OH    Huntington National Bank   

XXXXXXXXX

347

   Amarillo    Amarillo National Bank   

XXXXXXXXX

348

   Orlando2    Fifth Third - CompuSafe   

XXXXXXXXX

349

   Sanford    Fifth Third - CompuSafe   

XXXXXXXXX

351

   Odessa    Western National Bank   

XXXXXXXXX

352

   El Paso    Bank of America   

XXXXXXXXX

353

   Lubbock    Fifth Third - CompuSafe   

XXXXXXXXX

354

   Lewisville    Capital One   

XXXXXXXXX

355

   Roseville    Fifth Third Bank   

XXXXXXXXX

356

   Shelby Township    JP Morgan Chase Bank, N.A.   

XXXXXXXXX

357

   San Antonio    Compass Bank   

XXXXXXXXX

359

   Lexington2    Fifth Third - CompuSafe   

XXXXXXXXX

360

   Douglasville    Fifth Third - CompuSafe   

XXXXXXXXX

362

   Hurst    Wells Fargo Bank Texas, NA   

XXXXXXXXX

363

   Midland    Western National Bank   

XXXXXXXXX

364

   McAllen    Compass Bank   

XXXXXXXXX

365

   San Marcos    Frost National Bank   

XXXXXXXXX

366

   Houston2    Sterling Bank   

XXXXXXXXX

367

   Laredo    Bank of America   

XXXXXXXXX

368

   Troy    Comerica Bank   

XXXXXXXXX

369

   Decatur    Regions Bank   

XXXXXXXXX

370

   San Angelo    Bank of America   

XXXXXXXXX

371

   Round Rock    JP Morgan Chase Bank, N.A.   

XXXXXXXXX

372

   Southgate    JP Morgan Chase Bank, N.A.   

XXXXXXXXX

374

   Greenwood    Fifth Third - CompuSafe   

XXXXXXXXX

375

   Canton    JP Morgan Chase Bank, N.A.   

XXXXXXXXX

378

   Livonia    JP Morgan Chase Bank, N.A.   

XXXXXXXXX

379

   Gallatin    Fifth Third - CompuSafe   

XXXXXXXXX

381

   Evansville2    Fifth Third - CompuSafe   

XXXXXXXXX

382

   Reynoldsburg    Fifth Third Bank   

XXXXXXXXX

383

   Mansfield    Huntington National Bank   

XXXXXXXXX

384

   Grandville    Fifth Third Bank   

XXXXXXXXX

385

   Mishawaka    Fifth Third - CompuSafe   

XXXXXXXXX

386

   Cape Girardeau    Fifth Third - CompuSafe   

XXXXXXXXX

387

   Tupelo    Renasant Bank   

XXXXXXXXX

388

   Chattanooga2    Fifth Third - CompuSafe   

XXXXXXXXX

390

   Smyrna    Fifth Third - CompuSafe   

XXXXXXXXX

391

   Cleveland TN    Fifth Third - CompuSafe   

XXXXXXXXX

392

   Ft. Wayne    Fifth Third - CompuSafe   

XXXXXXXXX

393

   Walker    Fifth Third Bank   

XXXXXXXXX

394

   Austin    JP Morgan Chase Bank, N.A.   

XXXXXXXXX

395

   Albany    Fifth Third - CompuSafe   

XXXXXXXXX

 

27



--------------------------------------------------------------------------------

396

   Gadsden    Regions Bank   

XXXXXXXXX

397

   Hoover    RBC Bank   

XXXXXXXXX

398

   Ft. Wayne2    Fifth Third - CompuSafe   

XXXXXXXXX

399

   Noblesville    Fifth Third - CompuSafe   

XXXXXXXXX

400

   Holland    Fifth Third Bank   

XXXXXXXXX

401

   Muskegon    Fifth Third Bank   

XXXXXXXXX

402

   Burleson    First National Bank of Burleson   

XXXXXXXXX

403

   Huntsville    Regions Bank   

XXXXXXXXX

404

   Flowood    Fifth Third - CompuSafe   

XXXXXXXXX

405

   Mobile    Regions   

XXXXXXXXX

406

   Gulfport    Fifth Third - CompuSafe   

XXXXXXXXX

407

   Ridgeland    Amsouth Bank   

XXXXXXXXX

408

   Sherman    JP Morgan Chase Bank, N.A.   

XXXXXXXXX

409

   Ft Oglethorpe    Fifth Third - CompuSafe   

XXXXXXXXX

410

   Warner Robins    Fifth Third - CompuSafe   

XXXXXXXXX

411

   Lansing    Fifth Third Bank   

XXXXXXXXX

412

   Fayettevlle    Regions Bank   

XXXXXXXXX

413

   Fort Smith    Regions Bank   

XXXXXXXXX

414

   Portage    Fifth Third Bank   

XXXXXXXXX

415

   Pensacola    Fifth Third - CompuSafe   

XXXXXXXXX

416

   Memphis 2    Fifth Third - CompuSafe   

XXXXXXXXX

417

   Spanish Fort    Regions Bank   

XXXXXXXXX

418

   Waco    The National Banks of Central Texas   

XXXXXXXXX

419

   McDonough    Fifth Third - CompuSafe   

XXXXXXXXX

420

   N McAllen    First National Bank   

XXXXXXXXX

422

   Killeen    First National Bank Texas   

XXXXXXXXX

423

   Trussville    Regions Bank   

XXXXXXXXX

424

   Charleston    Huntington National Bank   

XXXXXXXXX

425

   Flint    Fifth Third Bank   

XXXXXXXXX

426

   Southbend    Fifth Third - CompuSafe   

XXXXXXXXX

427

   Dalton    Fifth Third - CompuSafe   

XXXXXXXXX

428

   Southaven    Fifth Third - CompuSafe   

XXXXXXXXX

429

   Opelika    Amsouth Bank   

XXXXXXXXX

430

   Tulsa    Fifth Third - CompuSafe   

XXXXXXXXX

431

   Grand Rapids    Fifth Third Bank   

XXXXXXXXX

432

   Beavercreek    JP Morgan Chase Bank, N.A.   

XXXXXXXXX

433

   Ocala    Fifth Third - CompuSafe   

XXXXXXXXX

434

   Mary Ester/Ft Wal    Fifth Third - CompuSafe   

XXXXXXXXX

435

   Bowling Green    First Security Bank (Formerly Integra)   

XXXXXXXXX

436

   Beckley    City National   

XXXXXXXXX

437

   Florence KY    Fifth Third - CompuSafe   

XXXXXXXXX

439

   Vienna    BB&T   

XXXXXXXXX

440

   Midland    Chemical Bank   

XXXXXXXXX

441

   Springfield    Fifth Third - CompuSafe   

XXXXXXXXX

443

   Joplin    Fifth Third - CompuSafe   

XXXXXXXXX

444

   Tallahassee    Fifth Third - CompuSafe   

XXXXXXXXX

445

   Sevierville    Fifth Third - CompuSafe   

XXXXXXXXX

446

   Abilene    JP Morgan Chase Bank, N.A.   

XXXXXXXXX

447

   Hattiesburg    Fifth Third - CompuSafe   

XXXXXXXXX

448

   Owasso    Fifth Third - CompuSafe   

XXXXXXXXX

 

28



--------------------------------------------------------------------------------

449

   Witchita Falls    JP Morgan Chase Bank, N.A.   

XXXXXXXXX

450

   Lexington    Fifth Third - CompuSafe   

XXXXXXXXX

451

   Mt Juliet    Fifth Third - CompuSafe   

XXXXXXXXX

453

   Yuma    Fifth Third - CompuSafe   

XXXXXXXXX

454

   Corpus Christi    Compass Bank   

XXXXXXXXX

455

   Happy Valley    Fifth Third - CompuSafe   

XXXXXXXXX

456

   East Peoria    Fifth Third - CompuSafe   

XXXXXXXXX

457

   Normal    Fifth Third - CompuSafe   

XXXXXXXXX

458

   Orlando    Fifth Third - CompuSafe   

XXXXXXXXX

459

   Kissimmee2    Fifth Third - CompuSafe   

XXXXXXXXX

460

   Wichita2    Fifth Third - CompuSafe   

XXXXXXXXX

461

   Independence    Fifth Third - CompuSafe   

XXXXXXXXX

462

   Midwest City    Fifth Third - CompuSafe   

XXXXXXXXX

463

   Plainfield    Fifth Third - CompuSafe   

XXXXXXXXX

464

   Lufkin    Regions   

XXXXXXXXX

465

   Mesa    Fifth Third - CompuSafe   

XXXXXXXXX

466

   Gilbert AZ    Fifth Third - CompuSafe   

XXXXXXXXX

467

   Wichita East    Fifth Third - CompuSafe   

XXXXXXXXX

469

   Fariview Heights    Regions   

XXXXXXXXX

470

   Shreveport LA    Fifth Third - CompuSafe   

XXXXXXXXX

471

   Spring Hill TN    Fifth Third - CompuSafe   

XXXXXXXXX

473

   Cincinnati OH    Fifth Third Bank   

XXXXXXXXX

474

   WeatherfordTX    JP Morgan Chase Bank, N.A.   

XXXXXXXXX

475

   BessemerAL    First Financial Bank   

XXXXXXXXX

476

   HarlingenTX    Compass Bank   

XXXXXXXXX

477

   Athens AL    Regions   

XXXXXXXXX

478

   RichmondKY    JP Morgan Chase Bank, N.A.   

XXXXXXXXX

479

   FultondaleAL    Iberia Bank   

XXXXXXXXX

480

   NormanOK    Fifth Third - CompuSafe   

XXXXXXXXX

481

   WaxahachieTX    Fifth Third - CompuSafe   

XXXXXXXXX

482

   ConwayAR    Fifth Third - CompuSafe   

XXXXXXXXX

483

   MeridianMS    Fifth Third - CompuSafe   

XXXXXXXXX

484

   LeagueCityTX    Fifth Third - CompuSafe   

XXXXXXXXX

485

   NashvilleWest    Fifth Third - CompuSafe   

XXXXXXXXX

486

   RockwallTX    Fifth Third - CompuSafe   

XXXXXXXXX

487

   SalinaKS    Fifth Third - CompuSafe   

XXXXXXXXX

488

   SanAntonioTX    Fifth Third - CompuSafe   

XXXXXXXXX

489

   Nashville100Oaks    Fifth Third - CompuSafe   

XXXXXXXXX

490

   FortWorthTX    Fifth Third - CompuSafe   

XXXXXXXXX

492

   DicksonTN    Fifth Third - CompuSafe   

XXXXXXXXX

493

   DaytonOH    Fifth Third - CompuSafe   

XXXXXXXXX

494

   D’lberville, MS    Fifth Third - CompuSafe   

XXXXXXXXX

495

   Tulsa, OK    Fifth Third - CompuSafe   

XXXXXXXXX

496

   Martinsburg,WV    Fifth Third - CompuSafe   

XXXXXXXXX

499

   Manchester, TN    Fifth Third - CompuSafe   

XXXXXXXXX

501

   AuburnHills, MI    Fifth Third - CompuSafe   

XXXXXXXXX

 

29



--------------------------------------------------------------------------------

Schedule 8

SECURITIES ACCOUNTS

 

Name    Bank    Account # Concentration1 Master    Wachovia    ZBAXXXXXXXXX

 

1  Funds deposited in this account are withdrawn each day for overnight
investment and re-deposited the following day. There is no separate account
number for the overnight investments made with funds deposited in this account.



--------------------------------------------------------------------------------

Annex 1

to Security Agreement

JOINDER AGREEMENT

TO SECURITY AGREEMENT

JOINDER AGREEMENT, dated as of [            ], 20[            ] (the “Joinder
Agreement”), made by [            ] (the “Additional Grantor”), in favor of
Wells Fargo Bank, National Association, as collateral agent (in such capacity,
the “Collateral Agent”) for the Secured Parties referred to below. All
capitalized terms not defined herein shall have the meaning ascribed to them in
the Security Agreement (as hereinafter defined).

W I T N E S S E T H :

WHEREAS, Logan’s Roadhouse, Inc., a Tennessee corporation (the “Issuer”), LRI
Holdings, Inc., a Delaware corporation (“Holdings”), the Subsidiary Guarantors
party thereto, Wells Fargo Bank, National Association (in such capacity, the
“Trustee”) and the Collateral Agent have entered into an Indenture, dated as of
October 15, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Indenture”), providing for the issuance of Notes (as further
described therein, the “Notes”) of the Issuer;

WHEREAS, in connection with the Indenture, the Issuer, Holdings and the
Subsidiary Guarantors have entered into the Security Agreement, dated as of
October 15, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Security Agreement”) in favor of the Collateral Agent for the ratable
benefit of the Secured Parties;

WHEREAS, the Indenture requires each Additional Grantor to be or become a party
to the Security Agreement; and

WHEREAS, each Additional Grantor has agreed to execute and deliver this Joinder
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Security Agreement. By executing and delivering this Joinder Agreement, each
Additional Grantor, as provided in Section 8.14 of the Security Agreement,
hereby becomes a party to the Security Agreement as a Grantor thereunder with
the same force and effect as if originally named therein as a Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Grantor thereunder. The information set forth
in Annex 1-A hereto is hereby added to the information set forth in the
Schedules to the Security Agreement. Each Additional Grantor hereby represents
and warrants that each of the representations and warranties contained in
Section 4 of the Security Agreement is true and correct on and as the date of
this Joinder Agreement (after giving effect to this Joinder Agreement) as if
made on and as of such date.

2. Grant of Security Interest. Each Additional Grantor hereby grants to the
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, all of the Collateral (as defined in the Security Agreement) now
owned or at any time hereafter acquired by such Additional Grantor or in which
such Additional Grantor now has or at any time in the future may acquire any
right, title or interest, including, without limitation, the property of the
Additional Grantors set forth on the attached



--------------------------------------------------------------------------------

Supplements set forth on Annex 1-A hereto, as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Additional Grantors’ Obligations (as
defined in the Security Agreement).

3. Authorization to File Financing Statements. Each Additional Grantor
authorizes the Collateral Agent or counsel to the Collateral Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to the Collateral (as defined in the Security
Agreement) without the signature of such Additional Grantor in such form and in
such offices as necessary to perfect the security interests of the Collateral
Agent under the Security Agreement. Each Additional Grantor authorizes the
Collateral Agent to use the collateral description “all personal property,
whether now owned or at any time hereafter acquired” or words of similar effect
in any such financing statement.

4. Governing Law. THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR]

 

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Annex 1-A to

Joinder Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4

Supplement to Schedule 5

Supplement to Schedule 6

Supplement to Schedule 7

Supplement to Schedule 8